Exhibit 10.13

OPTION AGREEMENT

This Option Agreement is entered into as of this 3rd day of January, 2005, by
and among Cox Radio, Inc., a Delaware corporation (“CRI”), Southern Broadcasting
of Athens, Inc., a Georgia corporation (“SBA”), Southern Broadcasting of
Pensacola, Inc., a Florida corporation (“SBP”), and New Broadcast Investment
Properties, Inc., a Georgia corporation (“NBIP;” NBIP, SBA and SBP are referred
to herein individually as a “Seller” and collectively as “Sellers”).

RECITALS

A. SBA is the licensee of and owns and operates Radio Station WPUP-FM, Royston,
Georgia (“WPUP”) and Radio Station WRFC-AM, Athens, Georgia (“WRFC”), SBP is the
licensee of and owns and operates Radio Station WNGC-FM, Toccoa, Georgia
(“WNGC”) and Radio Station WGAU-AM, Athens, Georgia (“WGAU”) and NBIP is the
licensee of and owns and operates Radio Station WGMG-FM, Crawford, Georgia
(“WGMG” and each of WPUP, WRFC, WNGC, WGAU and WGMG, a “Station” and
collectively, the “Stations”) pursuant to licenses and permits issued by the
Federal Communications Commission (“FCC”) for the Stations.

B. Sellers desire to grant to CRI an exclusive and irrevocable option to
purchase the assets relating to the Stations, including all FCC licenses, on the
terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1. Option.

1.1 Grant of Option. Sellers hereby grant to CRI an exclusive and irrevocable
option (the “Option”) to acquire substantially all of the assets, tangible and
intangible, including all FCC licenses (the “FCC Licenses”), used or useful in
the business and operation of the Stations (the “Assets”) for a purchase price
of Sixty Million Dollars ($60,000,000) (the “Purchase Price”) payable upon the
closing of the Asset Purchase Agreement (as defined in Section 1.3 below) and
subject to the adjustments set forth in the Asset Purchase Agreement, including,
without limitation, the adjustment set forth in Section 2.3 thereof. In
consideration for the grant of the Option, CRI shall pay to Sellers the sum of
Two Million Dollars ($2,000,000) (the “Option Price”), to be paid to Sellers on
the date hereof by federal wire transfer of same-day funds pursuant to wire
instructions that Sellers have heretofore delivered to CRI. If the acquisition
of the Assets occurs, the Option Price shall be applied to the Purchase Price.
If the Assets are not acquired, the Option Price shall be retained by Sellers.



--------------------------------------------------------------------------------

1.2 Notice of Exercise. CRI may deliver to Sellers written notice of CRI’s
intention to exercise the Option (the “Option Notice”) at any time after the
date hereof and prior to the termination of the Option as set forth in
Section 3.

1.3 Asset Purchase Agreement. Within fourteen (14) business days following
Sellers’ receipt of the Option Notice, Sellers and CRI shall enter into the
Asset Purchase Agreement in the form of Schedule A hereto (the “Asset Purchase
Agreement”), it being understood that the only change to such form shall be
changes, if any, in the information contained in the Schedules thereto and the
addition, if any, of Schedules thereto that are reasonably required to reflect
events occurring after the date hereof, provided, however, that CRI shall not be
required to execute the Asset Purchase Agreement or accept any such change to
the Schedules thereto that could reasonably be expected to cause a significant
material adverse change in, or have a significant material adverse effect on,
the Assets to be conveyed to CRI pursuant to the Asset Purchase Agreement, the
business or prospects of the Stations, or the ability of Sellers to consummate
the transactions contemplated by the Asset Purchase Agreement, provided,
further, that if CRI does not execute the Asset Purchase Agreement (i) because
of a significant material adverse change in or effect on the Assets, as
aforesaid, caused by CRI, (ii) because of a significant material adverse change
in or effect on the Assets, as aforesaid, caused by actions beyond the
reasonable control of Seller, or (iii) because CRI will be unable to purchase
the Stations because the rules and regulations of the FCC would not permit CRI
to own the Stations, then CRI shall promptly pay Sellers the First Supplemental
Option Price (unless previously paid) and the Second Supplemental Option Price,
as defined below , and upon such payment(s) this Option Agreement shall become
null and void, and neither CRI nor Sellers shall have any further obligations to
each other. If CRI and Sellers enter into the Asset Purchase Agreement, Sellers
and CRI shall thereafter perform their respective obligations under the Asset
Purchase Agreement, including, without limitation, filing and prosecuting
appropriate applications for FCC consent to the assignment of the FCC Licenses
from Sellers to CRI (the “FCC Consent”).

2. Put Right.

2.1 First Put Right. On or within ten (10) business days of the eighteenth month
anniversary of the date hereof (the “First Put Date Notice Period”), Sellers
shall have the right to require CRI to purchase the Assets for the Purchase
Price payable upon the closing of the Asset Purchase Agreement (the “First Put
Right”). Sellers may deliver to CRI written notice of Sellers’ intention to
exercise the First Put Right (the “First Put Notice”) during the First Put Date
Notice Period. Within ten (10) business days of receipt of the First Put Notice,
CRI shall have the option (a) to proceed with the acquisition of the Assets or
(b) to reject Sellers’ First Put Right. CRI shall deliver a written notice to
Sellers setting forth its election (the “First Reply Notice”).

(a) In the event that CRI elects to proceed with the acquisition of the Assets,
the terms of Section 1.3 shall apply to such acquisition (with the First Reply
Notice being deemed the Option Notice for purposes of Section 1.3).

(b) In the event that CRI elects to reject the Sellers’ First Put Right, CRI
shall pay to Sellers the sum of Five Million Dollars ($5,000,000) (the “First
Supplemental Option Price”), to be paid to Sellers on the date of such rejection
by federal wire transfer of same-day

 

- 2 -



--------------------------------------------------------------------------------

funds pursuant to wire instructions that Sellers have heretofore delivered to
CRI and such rejection shall have no effect on the ability of CRI to exercise
its rights under Section 1 at anytime prior to termination of the Option. If the
acquisition of the Assets occurs, the First Supplemental Option Price shall be
applied to the Purchase Price. If the Assets are not acquired, the First
Supplemental Option Price shall be retained by Sellers.

2.2 Second Put Right. On or within ten (10) business days of the thirtieth month
anniversary of the date hereof (the “Second Put Date Notice Period”), Sellers
shall have the right to require CRI to purchase the Assets for the Purchase
Price payable upon the closing of the Asset Purchase Agreement (the “Second Put
Right”). Sellers may deliver to CRI written notice of Sellers’ intention to
exercise the Second Put Right (the “Second Put Notice”) during the Second Put
Date Notice Period. Within ten (10) business days of receipt of the Second Put
Notice, CRI shall have the option (a) to proceed with the acquisition of the
Assets or (b) to reject Sellers’ Second Put Right. CRI shall deliver a written
notice to Sellers setting forth its election (the “Second Reply Notice”).

(a) In the event that CRI elects to proceed with the acquisition of the Assets,
the terms of Section 1.3 shall apply to such acquisition (with the Second Reply
Notice being deemed the Option Notice for purposes of Section 1.3).

(b) In the event that CRI elects to reject the Sellers’ Second Put Right, CRI
shall pay to Sellers the sum of Five Million Dollars ($5,000,000) (the “Second
Supplemental Option Price”), to be paid to Sellers on the date of such rejection
by federal wire transfer of same-day funds pursuant to wire instructions that
Sellers have heretofore delivered to CRI and such rejection shall have no effect
on the ability of CRI to exercise its rights under Section 1 at anytime prior to
termination or expiration of the Option. If the acquisition of the Assets
occurs, the Second Supplemental Option Price shall be applied to the Purchase
Price. If the Assets are not acquired, the Second Supplemental Option Price
shall be retained by Sellers.

3. Termination of Option. The Option shall remain in full force and effect until
the earlier of (a) December 31, 2007, or (b) termination of the Option by CRI in
accordance with this Section 3. CRI shall not have the right to terminate this
Option Agreement as a result of Sellers’ material breach unless CRI shall have
given Sellers written notice specifying in reasonable detail the nature of the
material breach and shall have afforded Sellers thirty (30) days (the “Cure
Period”) to cure the material breach or to undertake to cure the material breach
in a commercially reasonable manner during the Cure Period (if it cannot be
reasonably cured during the Cure Period) and such party pursues said cure with
reasonable diligence after the Cure Period. CRI shall have the right to
terminate this Option Agreement by written notice to Sellers if Sellers are in
material breach of this Option Agreement and the breach remains uncured
notwithstanding the opportunity to cure provisions of the previous sentence;
provided, however, that if CRI shall refuse to enter into the Asset Purchase
Agreement, as provided in § 1.3, above, because of a significant material
adverse change in or affect on the Assets resulting from Sellers’ breach,
Sellers shall use all commercially reasonable best efforts to cure such breach
within a reasonable time frame and in no event later than December 31, 2007. On
or within ten (10) business days after Sellers shall have cured their breach,
Sellers may re-exercise the Put Right, as provided in § 2, and CRI shall have
the option either to proceed with the acquisition of the

 

- 3 -



--------------------------------------------------------------------------------

Assets, or to reject Sellers’ Put Option as provided in § 2. If CRI rejects
Sellers’ Put Option after the Second Put Date Notice Period, CRI shall pay
Sellers the First Supplemental Option Price (unless previously paid) and the
Second Supplemental Option Price. CRI shall have the right to terminate this
Option Agreement at any time by providing Sellers with written notice and by
paying Sellers the First Supplemental Option Price (unless previously paid) and
the Second Supplemental Option Price, and upon such payment(s), this Option
Agreement shall become null and void, and neither CRI nor Sellers shall have any
further obligations to each other.

4. Representations and Warranties of Sellers. Sellers represent and warrant to
CRI as follows:

4.1 Each Seller is a corporation duly organized, validly existing and in good
standing under the laws of their States of incorporation identified in the first
paragraph of this Option Agreement. Sellers have full power and authority to
execute and deliver this Option Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Option Agreement and the
consummation of the transactions contemplated hereby by Sellers have been duly
and validly authorized by all necessary corporate action on the part of Sellers.
This Option Agreement has been duly and validly executed and delivered by
Sellers and constitutes a legal, valid and binding agreement of Sellers
enforceable against Sellers in accordance with its terms, except as such
enforceability may be affected by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and by judicial discretion in the
enforcement of equitable remedies.

4.2 Other than the FCC Consent and the HSR Approval (as defined in the Asset
Purchase Agreement), there is no requirement applicable to Sellers to make any
filing with, or to obtain any permit, authorization, consent or approval of, any
governmental or regulatory authority or any other third party as a condition to
the consummation by Sellers of the transactions contemplated by this Option
Agreement.

4.3 The execution, delivery and performance of this Option Agreement by Sellers
will not (i) conflict with Sellers’ organizational documents, (ii) to the best
of Sellers’ knowledge, will not conflict with, result in a breach of, or
constitute a default under, any law, judgment, order, ordinance, injunction,
decree, rule, regulation, or ruling of any court or governmental instrumentality
applicable to any Seller; (iii) will not conflict with, constitute grounds for
termination of, result in a breach of, constitute a default under, or accelerate
or permit the acceleration of any performance required by the terms of, any
agreement, instrument, license, or permit to which Sellers are parties or by
which Sellers are bound; and (iv) will not create any claim, liability,
mortgage, lien, pledge, condition, charge, or encumbrance of any nature
whatsoever upon any of the Assets, except in the case of clauses (ii) and
(iii) where any such conflict, breach, default, termination, or acceleration
would not have a material adverse effect on the Assets or the ability of Sellers
to consummate the transactions contemplated hereby.

4.4 Sellers hereby make each of the representations and warranties contained in
Section 3 of the Asset Purchase Agreement, all of which are incorporated herein
by reference.

5. Representations and Warranties of CRI. CRI represents and warrants to Sellers
as follows:

 

- 4 -



--------------------------------------------------------------------------------

5.1 CRI has all requisite power and authority to execute and deliver this Option
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Option Agreement and the consummation of the transactions
contemplated hereby by CRI have been duly and validly authorized by all
necessary corporate action on the part of CRI. This Option Agreement has been
duly and validly executed and delivered by CRI and constitutes a legal, valid
and binding agreement of CRI enforceable against CRI in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by judicial discretion in
the enforcement of equitable remedies.

5.2 Other than the FCC Consent and the HSR Approval (as defined in the Asset
Purchase Agreement), there is no requirement applicable to CRI to make any
filing with, or to obtain any permit, authorization, consent or approval of, any
governmental or regulatory authority or any other third party as a condition to
the consummation by CRI of the transactions contemplated by this Option
Agreement.

5.3 The execution, delivery and performance of this Option Agreement by CRI will
not (i) conflict with CRI’s organizational documents, (ii) to the best of CRI’s
knowledge, will not conflict with, result in a breach of, or constitute a
default under, any law, judgment, order, ordinance, injunction, decree, rule,
regulation, or ruling of any court or governmental instrumentality applicable to
CRI, and (iii) will not conflict with, constitute grounds for termination of,
result in a breach of, constitute a default under, or accelerate or permit the
acceleration of any performance required by the terms of, any agreement,
instrument, license, or permit to which CRI is a party or by which CRI is bound,
except in the case of clauses (ii) and (iii) where any such conflict, breach,
default, termination, or acceleration would not have a material adverse effect
on the ability of CRI to consummate the transactions contemplated hereby.

5.4 CRI hereby makes each of the representations and warranties contained in
Section 4 of the Asset Purchase Agreement, all of which are incorporated herein
by reference.

6. Covenants of Sellers. Sellers shall not commit any act that is inconsistent
with the grant of the Option to CRI or the transactions contemplated by this
Option Agreement and the Asset Purchase Agreement. From the date hereof until
the earlier of (a) the consummation of the transaction contemplated by the Asset
Purchase Agreement and (b) the termination of this Option Agreement in
accordance with Section 3, Sellers shall comply with each of the covenants set
forth in Section 5 of the Asset Purchase Agreement, which are incorporated
herein by reference, except for the first two sentences of Section 5.2 and
except for Section 5.8.

7. Cooperation. Sellers on the one hand and CRI on the other hand shall
cooperate fully with each other and their respective counsel and accountants in
connection with any steps required to be taken as part of their respective
obligations under this Option Agreement and the Asset Purchase Agreement.

8. Specific Performance. The parties recognize that if Sellers breach this
Option Agreement and refuse to perform under the provisions of this Option
Agreement, monetary damages alone would not be adequate to compensate CRI for
its injury. CRI shall therefore be

 

- 5 -



--------------------------------------------------------------------------------

entitled, in addition to any other remedies that may be available, including
money damages, to obtain specific performance of the terms of this Option
Agreement. If any action is brought by CRI to enforce this Option Agreement,
Sellers shall waive the defense that there is an adequate remedy at law.

9. Notices. All notices, demands, and requests required or permitted to be given
under the provisions of this Option Agreement shall be (a) in writing,
(b) delivered by personal delivery, or sent by commercial delivery service or
registered or certified mail, return receipt requested, (c) deemed to have been
given on the date of personal delivery or the date set forth in the records of
the delivery service or on the return receipt, and (d) addressed as follows:

 

If to Sellers:    Southern Broadcasting Companies    1010 Tower Place

Bogart, Georgia 30622

   Attention:   Mr. Paul C. Stone With a copy to:    Mallernee & Branch, L.L.P.
   400 Colony Square, Suite 1750

Atlanta, Georgia 30361

   Attention:   Rollin E. Mallernee, II, Esq. If to CRI:    Cox Radio, Inc.   
6205 Peachtree Dunwoody Road

Atlanta, Georgia 30328

   Attention:   Mr. Robert F. Neil With a copy to:    Dow, Lohnes & Albertson,
PLLC    1200 New Hampshire Avenue, N.W.

Suite 800

Washington, D.C. 20036

   Attention:   Kevin F. Reed, Esq.

or to any other or additional persons and addresses as the parties may from time
to time designate in a writing delivered in accordance with this Section 9.

10. Entire Agreement; Amendment. This Option Agreement and the Schedules hereto
supersede all prior agreements and understandings of the parties, oral and
written, with respect to their subject matter. This Option Agreement may be
modified only by an agreement in writing executed by all of the parties hereto.
No waiver of compliance with any provision of this Option Agreement will be
effective unless evidenced by an instrument in writing and signed by the parties
hereto.

11. Further Assurances. From time to time after the date of execution hereof,
the parties shall take such further action and execute such further documents,
assurances and certificates as any party reasonably may request of the other to
effectuate the purposes of this Option Agreement.

 

- 6 -



--------------------------------------------------------------------------------

12. Counterparts. This Option Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

13. Headings. The headings in this Option Agreement are for the sole purpose of
convenience of reference and shall not in any way limit or affect the meaning or
interpretation of any of the terms or provisions of this Option Agreement.

14. Governing Law. This Option Agreement shall be construed under and in
accordance with the laws of the State of Georgia, without giving effect to the
principles of conflicts of law.

15. Benefit and Binding Effect; Assignability. This Option Agreement shall inure
to the benefit of and be binding upon Sellers and CRI and their respective
successors and permitted assigns. No party hereto may assign this Option
Agreement without the prior written consent of the other parties hereto, except
that CRI at any time prior to the consummation of the transactions contemplated
by this Option Agreement may assign its rights and obligations under this Option
Agreement without Sellers’ consent to (a) any entity controlled by or under
common control with CRI or (b) any other entity designated by CRI, so long as
CRI determines, in the exercise of reasonable business judgment, that such
entity will possess the financial capacity to consummate the transactions
contemplated by this Option Agreement. Any assignment by CRI of its rights and
obligations under this Option Agreement shall (i) be to a party legally
qualified under the Communications Act of 1934, as amended, and the published
regulations, rules and policies of the FCC to assume and carry out CRI’s
obligations under this Option Agreement, (ii) be effective only upon written
assumption by the assignee of the obligations of CRI hereunder, and (iii) not
relieve CRI of its obligations hereunder. Upon any permitted assignment by a
party in accordance with this Section 15, all references to “CRI” herein shall
be deemed to be references to CRI’s assignee and all references to “Sellers”
herein shall be deemed to be references to Sellers’ assignee, as the case may
be.

16. Confidentiality. Except as necessary for the consummation of the
transactions contemplated by this Option Agreement, and except as and to the
extent required by law, each party will keep confidential the existence of this
Option Agreement and any information obtained from any other party in connection
with the transactions contemplated by this Option Agreement. If this Option
Agreement is terminated, each party will return to the other party all
information obtained by such party from the other party in connection with the
transactions contemplated by this Option Agreement.

17. Press Release. No party shall publish any press release, make any other
public announcement or otherwise communicate with any news media concerning this
Option Agreement or the transactions contemplated hereby without the prior
written consent of the other parties.

[Signatures Appear on Next Page]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Option Agreement as of
the date first above written.

 

SOUTHERN BROADCASTING OF ATHENS, INC. By:  

/s/ Paul C. Stone

Name:   Paul C. Stone Title:   President SOUTHERN BROADCASTING OF PENSACOLA,
INC. By:  

/s/ Paul C. Stone

Name:   Paul C. Stone Title:   President NEW BROADCAST INVESTMENT PROPERTIES,
INC. By:  

/s/ Paul C. Stone

Name:   Paul C. Stone Title:   President COX RADIO, INC. By:  

/s/ Richard A. Ferguson

Name:   Richard A. Ferguson Title:   Executive Vice President

 

- 8 -



--------------------------------------------------------------------------------

SCHEDULE A

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of             
    , 200    , by and among Cox Radio, Inc., a Delaware corporation (“Buyer”),
Southern Broadcasting of Athens, Inc., a Georgia corporation (“SBA”), Southern
Broadcasting of Pensacola, Inc., a Florida corporation (“SBP”), and New
Broadcast Investment Properties, Inc., a Georgia corporation (“NBIP;” NBIP, SBA
and SBP are referred to herein individually as a “Seller” and collectively as
“Sellers”).

RECITALS

A. SBA is the licensee of and owns and operates Radio Station WPUP-FM, Royston,
Georgia (“WPUP”) and Radio Station WRFC-AM, Athens, Georgia (“WRFC”), SBP is the
licensee of and owns and operates Radio Station WNGC-FM, Toccoa, Georgia
(“WNGC”) and Radio Station WGUA-AM, Athens, Georgia (“WGUA”) and NBIP is the
licensee of and owns and operates Radio Station WGMG-FM, Crawford, Georgia
(“WGMG” and each of WPUP, WRFC, WNGC, WGUA and WGMG, a “Station” and
collectively, the “Stations”) pursuant to licenses and permits issued by the
Federal Communications Commission for the Stations.

B. Sellers desire to sell, and Buyer wishes to buy, substantially all the assets
that are used or useful in the business or operations of the Stations, for the
price and on the terms and conditions set forth in this Agreement.

AGREEMENTS

In consideration of the above recitals and of the mutual agreements and
covenants contained in this Agreement, Buyer and Sellers, intending to be bound
legally, agree as follows:

 

10. DEFINITIONS

The following terms, as used in this Agreement, shall have the meanings set
forth in this Section:

“Accounts Receivable” means the accounts receivable arising out of the business
and operations of the Stations for periods prior to the Adjustment Time.

“Assets” means the assets to be sold, transferred, or otherwise conveyed to
Buyer under this Agreement, as specified in Section 2.1.

“Assumed Contracts” means (i) all Contracts listed in Schedule 3.7 that are
designated to indicate that they will be assumed by Buyer upon its purchase of
the Stations, (ii) Contracts with advertisers for the sale of advertising time
on the Stations for cash at prevailing rates and which may be canceled by the
Stations without penalty on not more than thirty days’ notice, and (iii) any
Contracts entered into by Sellers between the date of this Agreement and the
Closing Date that Buyer agrees in writing to assume.



--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any successor
statutes, and any regulations promulgated thereunder.

“Closing” means the consummation of the purchase and sale of the Assets pursuant
to this Agreement in accordance with the provisions of Section 8.

“Closing Date” means the date on which the Closing occurs, as determined
pursuant to Section 8.

“Code” means the Internal Revenue Code of 1986, as amended and the regulations
thereunder.

“Communications Act” means the Communications Act of 1934, as amended.

“Consents” means the consents, permits, or approvals of government authorities
and other third parties necessary to transfer the Assets to Buyer or otherwise
to consummate the transactions contemplated by this Agreement.

“Contracts” means all contracts, leases, non-governmental licenses, and other
agreements (including leases for personal or real property and employment
agreements), written or oral (including any amendments and other modifications
thereto) to which Sellers are parties or which are binding upon Sellers and
which relate to or affect the Assets or the business or operations of the
Stations, and (i) which are in effect on the date of this Agreement or
(ii) which are entered into by Sellers between the date of this Agreement and
the Closing Date.

“Environmental Conditions” means the state of the environment, including soil,
surface water, ground water, any drinking water supply, subsurface strata or
ambient air.

“Environmental Laws” means all applicable foreign, federal, state, district and
local laws, all applicable rules, policy statements and regulations promulgated
thereunder, and all applicable orders, consent decrees, judgments, governmental
notices, permits and governmental demand letters issued, promulgated or entered
pursuant thereto, relating to pollution or protection of the environment
(including, without limitation, ambient air, surface water, ground water, land
surface, or subsurface strata), including, without limitation, (i) laws relating
to emissions, discharges, releases or threatened releases of Hazardous Materials
into the environment and (ii) laws relating to the identification, generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
recovery, transport or other handling of Hazardous Materials. Environmental Laws
shall include, without limitation, CERCLA, as amended, Resource Conservation and
Recovery Act, as amended, the Toxic Substances Control Act, as amended, the
Hazardous Materials Transportation Act, as amended, the Clean Water Act, as
amended, the Safe Drinking Water Act, as amended, the Clean Air Act, as amended,
the Occupational Safety and Health Act, as amended, and all analogous laws
promulgated or issued by any governmental entity that are enacted and currently
in effect.

“Environmental Reports” means any and all written analyses, summaries or
explanations, known by, and identified in the environmental records of, Sellers
of (i) any

 

- 2 -



--------------------------------------------------------------------------------

Environmental Conditions in, on or about the Real Property or (ii) Sellers’
compliance with, or liability under, any Environmental Laws.

“FAA” means the Federal Aviation Administration.

“FCC” means the Federal Communications Commission.

“FCC Consent” means action by the FCC granting its consent to the assignment of
the FCC Licenses to Buyer (or a permitted assignee of Buyer if assigned pursuant
to Section 11.3) as contemplated by this Agreement.

“FCC Licenses” means all Licenses issued by the FCC to Sellers in connection
with the business or operations of the Stations.

“Final Order” means an action by the FCC that has not been reversed, stayed,
enjoined, set aside, annulled, or suspended, and with respect to which no
requests are pending for administrative or judicial review, reconsideration,
appeal, or stay, and the time for filing any such requests and the time for the
FCC to set aside the action on its own motion have expired.

“Financial Statements” shall mean (i) unaudited financial statements that
Sellers provide their lender, Athens First Bank & Trust Company (or any
successor lender) as follows: (a) the balance sheets and statements of income
and expense of the Stations as of, and for the years ended December 31, 2003 and
December 31, 2002, (b) the balance sheets and statements of income and expense
of the Stations as of, and for the six months ended June 30, 2004, and (c) the
balance sheets and statements of income and expense of the Stations as of, and
for the month ended September 30, 2004, and (ii) such other financial statements
that Sellers may provide to their lender, Athens First Bank & Trust Company (or
any successor lender).

“Hazardous Materials” means all pollutants, contaminants, chemicals, wastes, and
any other carcinogenic, ignitable, corrosive, reactive, toxic, infectious,
radioactive or otherwise hazardous substances or materials (whether solids,
liquids or gases) subject to regulation, control or remediation under
Environmental Laws but excluding materials occurring naturally at or about any
facility. By way of example only, the term Hazardous Materials includes
petroleum, urea formaldehyde, flammable, explosive and radioactive materials,
PCBs, pesticides, herbicides, asbestos, acids, metals, solvents and waste
waters.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Intangibles” means all copyrights, trademarks, trade names, service marks,
service names, licenses, patents, permits, jingles, logos, domain names, call
letters, proprietary information, technical information and data, machinery and
equipment warranties, and other similar intangible property rights and interests
(and any goodwill associated with any of the foregoing) applied for, issued to,
or owned by Sellers or under which Sellers are licensed or franchised and which
are used or useful in the business and operations of the Stations, together with
any additions thereto between the date of this Agreement and the Closing Date.

 

- 3 -



--------------------------------------------------------------------------------

“Licenses” means all licenses, permits, and other authorizations issued by the
FCC, the FAA, or any other federal, state, or local governmental authorities to
Sellers in connection with the conduct of the business or operations of the
Stations, together with any additions thereto between the date of this Agreement
and the Closing Date.

“Option Agreement” means the Option Agreement dated as of November __, 2004
among Buyer and Sellers.

“Option Payment” means the sum of (i) the Two Million Dollar ($2,000,000)
payment made by Buyer to Sellers under Section 1 of the Option Agreement,
(ii) the payment (if any) of Five Million Dollar ($5,000,000) made by Buyer to
Sellers pursuant to Section 2.1 of the Option Agreement, and (iii) the payment
(if any) of Five Million Dollar ($5,000,000) made by Buyer to Sellers pursuant
to Section 2.2 of the Option Agreement.

“Purchase Price” means the purchase price specified in Section 2.3.

“Real Property” means all real property and interests in real property,
including fee estates, leaseholds and subleaseholds, purchase options,
easements, licenses, rights to access, and rights of way, and all buildings and
other improvements thereon, and other real property interests that are used or
useful in the business or operations of the Stations, together with any
additions thereto between the date of this Agreement and the Closing Date.

“Tangible Personal Property” means all machinery, equipment, tools, vehicles,
furniture, leasehold improvements, office equipment, plant, inventory, spare
parts, auxiliary and translator facilities, transmitting towers, transmitters,
antennae and other tangible personal property that is used or useful in the
conduct of the business or operations of the Stations, together with any
additions thereto between the date of this Agreement and the Closing Date.

“Tax” shall mean any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind imposed by any government or taxing authority,
including without limitation: federal, state, local, or foreign net or gross
income, gross receipts, windfall profits, severance, property, production,
sales, use, ad valorem, value added, license, excise, stamp, franchise, capital,
transfer, employment, withholding, payroll or other tax or governmental
assessment, including any amount payable with respect to escheatable unclaimed
property, together with any interest, additions, or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

11. PURCHASE AND SALE OF ASSETS

11.1 Agreement to Sell and Buy. Subject to the terms and conditions set forth in
this Agreement, Sellers hereby agree to sell, transfer, and deliver to Buyer on
the Closing Date, and Buyer agrees to purchase, all of the tangible and
intangible assets used or useful in connection with the conduct of the business
or operations of the Stations, together with any additions thereto between the
date of this Agreement and the Closing Date, but excluding the assets described
in Section 2.2, free and clear of any claims, liabilities, security interests,
mortgages, liens, pledges, conditions, charges, or encumbrances of any nature
whatsoever (except for liens for current Taxes not yet due and payable),
including the following:

 

- 4 -



--------------------------------------------------------------------------------

(a) The Tangible Personal Property;

(b) The Real Property;

(c) The Licenses (to the extent they are transferable) and all applications for
modification, extension or renewal thereof, and any applications for any new
licenses, permits or authorizations pending on the Closing Date;

(d) The Assumed Contracts;

(e) The Intangibles and all intangible assets of Sellers relating to the
Stations that are not specifically included within the Intangibles, including
the goodwill of the Stations;

(f) All of Sellers’ proprietary information, promotional and advertising
materials, engineering plans, customer lists, mailing lists, technical
information and data, machinery and equipment warranties, maps, computer discs
and tapes, plans, diagrams, blueprints, and schematics, including filings with
the FCC relating to the business and operation of the Stations;

(g) All choses in action of Sellers relating to the Stations; and

(h) All books and records relating to the business or operations of the
Stations, including executed copies of the Assumed Contracts, and all records
required by the FCC to be kept by the Stations.

11.2 Excluded Assets. The Assets shall exclude the following assets:

(a) Sellers’ cash on hand as of the Closing and all other cash in any of
Sellers’ bank accounts;

(b) Any notes receivable, insurance policies, bonds, deposits, letters of
credit, or other similar items, and any cash surrender value in regard thereto;

(c) Any pension, profit-sharing, or employee benefit plans, and any collective
bargaining agreements;

(d) All books and records that Sellers are required by law to retain;

(e) Any interest in and to any refunds of federal, state, or local franchise,
income, or other Taxes for periods prior to the Closing Date;

(f) The Accounts Receivable;

(g) Each Seller’s charter documents, stock record books and such other books and
records as pertain to the organization, existence or capitalization of any
Seller and duplicate copies of such records as are necessary to enable each
Seller to file its Tax returns and reports as well as any other records or
materials relating to Sellers generally and not involving any Station’s
operations;

 

- 5 -



--------------------------------------------------------------------------------

(h) all Contracts other than the Assumed Contracts;

(i) Contracts of insurance and all insurance proceeds or claims made by any
Seller relating to property or equipment repaired, replaced or restored by any
Seller prior to the Closing Date;

(j) Any trade name, trademarks, service marks or logos using or incorporating
the name “Southern Broadcasting” or its logo;

(k) Any rights of, or payment due to, Sellers under or pursuant to this
Agreement;

(l) All tangible and intangible personal property disposed of or consumed
between the date of this Agreement and the Closing Date in the ordinary course
of the Business in accordance with this Agreement; and

(m) Any and all claims made by any Seller with respect to transactions prior to
the Closing Date and the proceeds thereof, except claims with respect to
obligations to be assumed by Buyer pursuant to Section 2.5 hereof.

11.3 Purchase Price. The Purchase Price for the Assets shall be Sixty Million
Dollars ($60,000,000), adjusted as provided below (the “Purchase Price”):

(a) Prorations. All income and normal operating expenses arising from the
operation of the Stations, including, without limitation, assumed liabilities
and prepaid expenses, Taxes and assessments (but excluding Taxes arising by
reason of the sale of the Assets hereunder, which shall be paid as set forth in
Section 11.1), annual regulatory fees payable to the FCC, power and utilities
charges, and rents and similar prepaid and deferred items shall be prorated
between Sellers and Buyer in accordance with generally accepted accounting
principles to reflect the principle that Sellers shall be entitled to all income
and be responsible for all expenses arising from the operation of the Stations
through 12:01 a.m. on the Closing Date (the “Adjustment Time”) and Buyer shall
be entitled to all income and be responsible for all expenses arising from the
operation of the Stations after the Adjustment Time. All special assessments and
similar charges or liens imposed against the Assets in respect of any period of
time through the Adjustment Time, whether payable in installments or otherwise,
shall be the responsibility of Sellers, and amounts with respect to such special
assessments, charges or liens in respect of any period of time after the
Adjustment Time shall be the responsibility of Buyer, and such charges shall be
adjusted as required hereunder.

(b) Option Payment. Buyer shall receive a credit against the Purchase Price in
the amount of the Option Payment at the Closing. If the Option Payment is
greater than Seven Million Dollars ($7,000,000), Buyer shall also receive a
credit against the Purchase Price in the amount of One Hundred Twenty-Five
Dollars ($125,000) at Closing.

(c) Manner of Determining Adjustments. The Purchase Price, taking into account
the adjustments and prorations pursuant to Sections 2.3(a) and (b), will be
determined finally in accordance with the following procedures:

 

- 6 -



--------------------------------------------------------------------------------

(i) Not later than five days before the Closing Date, Sellers shall prepare and
deliver to Buyer a preliminary statement which shall set forth Sellers’ good
faith estimate of the prorations of Sellers as of the Closing Date (the
“Prorations Statement”). The Prorations Statement (A) shall contain all
information reasonably necessary to determine the adjustments to the Purchase
Price under Sections 2.3(a) and (b), to the extent such adjustments can be
determined or estimated as of the date of such statements, and such other
information as may be reasonably requested by Buyer, and (B) shall be certified
by Sellers, to be true and complete as of the date thereof.

(ii) No later than 30 days after the Closing Date, Buyer will deliver to Sellers
a statement setting forth Buyer’s determination of the Purchase Price and the
calculation thereof pursuant to Sections 2.3(a) and (b). If Sellers dispute the
amount of the Purchase Price determined by Buyer, they shall deliver to Buyer
within 30 days after their receipt of Buyer’s statement a statement setting
forth Sellers’ determination of the amount of the Purchase Price. If Sellers
notify Buyer of their acceptance of Buyer’s statement, or if Sellers fail to
deliver their statement within the 30-day period specified in the preceding
sentence, Buyer’s determination of the Purchase Price shall be conclusive and
binding on the parties as of the last day of the 30-day period.

(iii) Buyer and Sellers shall use good faith efforts to resolve any dispute
involving the determination of the Purchase Price. If the parties are unable to
resolve the dispute within 15 days following the delivery of Sellers’ statement,
Buyer and Sellers shall jointly designate an independent certified public
accountant, who shall be knowledgeable and experienced in the operation of radio
broadcasting stations, to resolve the dispute. The accountant’s resolution of
the dispute shall be final and binding on the parties, and a judgment may be
entered thereon in any court of competent jurisdiction. Any fees of this
accountant shall be split equally between Sellers on the one hand and Buyer on
the other hand.

11.4 Payment of Purchase Price. The Purchase Price shall be paid by Buyer to
Sellers as follows:

(a) Payment of Estimated Purchase Price. At the Closing, Buyer shall pay or
cause to be paid to or for the account of Sellers the Purchase Price as adjusted
pursuant to Section 2.3 (the “Estimated Purchase Price”) by federal wire
transfer of same-day funds pursuant to wire instructions which shall be
delivered by Sellers to Buyer at least two business days prior to the Closing
Date.

(b) Payments to Reflect Adjustments.

(i) If the Purchase Price as finally determined pursuant to Section 2.3(c)
exceeds the Estimated Purchase Price, Buyer shall pay to Sellers, in immediately
available funds within five days after the date on which the Purchase Price is
determined pursuant to Section 2.3(c), the difference between the Purchase Price
and the Estimated Purchase Price.

(ii) If the Purchase Price as finally determined pursuant to Section 2.3(c) is
less than the Estimated Purchase Price, Sellers shall pay to Buyer, in

 

- 7 -



--------------------------------------------------------------------------------

immediately available funds within five days after the date on which the
Purchase Price is determined pursuant to Section 2.3(c), the difference between
the Purchase Price and the Estimated Purchase Price.

11.5 Assumption of Liabilities and Obligations. As of the Closing Date, Buyer
shall assume and undertake to pay, discharge, and perform all obligations and
liabilities of Sellers under the Licenses and the Assumed Contracts insofar as
they relate to the time on and after the Closing Date. Buyer shall not assume
any other obligations or liabilities of Sellers, including (i) any obligations
or liabilities under any Contract not included in the Assumed Contracts,
(ii) any obligations or liabilities under the Assumed Contracts relating to the
period prior to the Closing Date, (iii) any liabilities, obligations, claims or
pending litigation or proceedings relating to the ownership or operation of the
Stations prior to the Closing, (iv) any obligations or liabilities arising under
capitalized leases or other financing agreements, (v) any obligations or
liabilities of Sellers under any employee pension, retirement, health and
welfare or other benefit plans or collective bargaining agreements, (vi) except
as provided in Section 6.12, any obligation to any employee of Sellers for
severance benefits, vacation time, or sick leave accrued prior to the Closing
Date, (vii) any Taxes that arise from Sellers’ operation of the Stations, or the
ownership of the Assets for periods or portions of periods that end on or prior
to the Adjustment Time, (viii) any obligations or liabilities caused by, arising
out of, or resulting from any action or omission of Sellers prior to the
Closing, and all such obligations and liabilities shall remain and be the
obligations and liabilities solely of Sellers; or (ix) any of Sellers’
liabilities or obligations under this Agreement or the Sellers Ancillary
Agreements.

11.6 [Intentionally Omitted].

11.7 Collection of Accounts Receivable. All Accounts Receivable, if any,
outstanding as of the Adjustment Time shall be identified in a report to be
provided by Sellers to Buyer as soon as practicable following the Closing.
Sellers hereby assign to Buyer the Accounts Receivable, effective upon the
Adjustment Time, solely for the collection thereof. For a period of 90 days
after the Closing Date, Buyer shall use reasonable efforts to collect the
Accounts Receivable in the normal and ordinary course of business. Neither
Buyer’s authority nor obligation shall extend to the compromise of any Accounts
Receivable or the institution of litigation, employment of counsel or a
collection agency or any other extraordinary means of collection. Buyer shall
apply all such amounts collected on the Accounts Receivable to the debtor’s
oldest invoice not in dispute first (except that any such amounts collected by
Buyer from persons who are also indebted to Buyer for the purchase of
advertising time on the Stations may be applied to Buyer’s account where there
is a preexisting bona fide dispute between Sellers and such account debtor with
respect to all of its invoices), and Buyer shall provide to Sellers an aging
report and a collections report and shall pay Sellers the full amount collected
on the Accounts Receivable, net of commissions, within fifteen (15) days after
the end of each calendar month during the above-mentioned 90 day period. Any of
the Accounts Receivable remaining uncollected at the end of such 90 day period
shall be re-assigned to Sellers for collection. All accounts receivable arising
out of the conduct of the business and operation of the Stations after the
Adjustment Time shall be and remain the property of Buyer.

 

- 8 -



--------------------------------------------------------------------------------

12. REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller represents and warrants to Buyer as follows:

12.1 Organization, Standing, and Authority. Each Seller is a corporation duly
organized, validly existing, and in good standing under the laws of their States
of incorporation identified in the first paragraph of this Agreement. Sellers
have all requisite power and authority (i) to own, lease, and use the Assets as
now owned, leased, and used, (ii) to conduct the business and operations of the
Stations as now conducted, and (iii) to execute and deliver this Agreement and
all other agreements and documents to be executed and delivered by Sellers
pursuant hereto (the “Sellers Ancillary Agreements”), and to perform and comply
with all of the terms, covenants, and conditions to be performed and complied
with by Sellers hereunder and thereunder. No Seller is a participant in any
joint venture or partnership with any other person or entity with respect to any
part of the operations of the Stations or any of the Assets.

12.2 Authorization and Binding Obligation. The execution, delivery, and
performance of this Agreement and the Sellers Ancillary Agreements by Sellers
have been duly authorized by all necessary actions on the part of Sellers and
their respective stockholders. This Agreement and the Sellers Ancillary
Agreements have been duly executed and delivered by Sellers and constitute the
legal, valid, and binding obligation of Sellers, enforceable against Sellers in
accordance with its terms except as the enforceability of this Agreement and the
Sellers Ancillary Agreements may be affected by bankruptcy, insolvency, or
similar laws affecting creditors’ rights generally, and by judicial discretion
in the enforcement of equitable remedies.

12.3 Absence of Conflicting Agreements. Subject to obtaining the FCC Consent,
the HSR Approval (as defined in Section 3.8) and the Consents listed on
Schedule 3.3, the execution, delivery, and performance by Sellers of this
Agreement and the Sellers Ancillary Agreements (with or without the giving of
notice, the lapse of time, or both): (i) do not require the approval or consent
of any third party; (ii) will not conflict with any provision of the
organizational documents of Sellers; (iii) to the best of Sellers’ knowledge,
will not conflict with, result in a breach of, or constitute a default under,
any law, judgment, order, ordinance, injunction, decree, rule, regulation, or
ruling of any court or governmental instrumentality applicable to any Seller;
(iv) will not conflict with, constitute grounds for termination of, result in a
breach of, constitute a default under, or accelerate or permit the acceleration,
termination or cancellation of any performance required by the terms of, any
agreement, instrument, license, or permit to which Sellers are parties or by
which Sellers are bound; and (v) will not create any claim, liability, mortgage,
lien, pledge, condition, charge, or encumbrance of any nature whatsoever upon
any of the Assets, except for, in the case of clauses (iii) and (iv), any such
conflict, breach, default, termination, cancellation or acceleration that would
not have a material adverse effect on the Assets or the ability of Sellers to
transfer the Assets to Buyer under this Agreement.

12.4 Governmental Licenses. Schedule 3.4(a) includes a true and complete list of
the Licenses and all applications for modifications, extensions or renewals
thereof and applications for any new licenses, permits, permissions or
authorizations. Sellers have delivered to Buyer true and complete copies of the
Licenses (including any amendments and other modifications thereto) and all
applications for modifications, extensions or renewals thereof and applications

 

- 9 -



--------------------------------------------------------------------------------

for any new licenses, permits, permissions or authorizations. The FCC Licenses
have been validly issued pursuant to Final Orders, and Sellers are the
authorized legal holders thereof. The FCC Licenses comprise all of the licenses,
permits, and other authorizations required by the FCC for the lawful conduct of
the business and operations of the Stations in the manner and to the full extent
they are now conducted, and none of the FCC Licenses is subject to any
restriction or condition that would limit the full operation of any Station as
now operated. The Licenses are in full force and effect. The FCC Licenses are
valid for the balance of the current license term applicable generally to radio
stations licensed to communities in the state where the Stations are located,
and are free and clear of any restrictions that do, or could reasonably be
expected to, limit the full operation of the Stations in the manner and to the
full extent that they are now operated (other than restrictions under the terms
of the FCC Licenses themselves or generally applicable under the rules and
regulations of the FCC). The conduct of the business and operations of each
Station is in accordance with the Licenses in all material respects. Except as
set forth on Schedule 3.4(b), Sellers have not received any notice of any
violations of the FCC Licenses, the Communications Act or the rules and
regulations thereunder that remain pending and unresolved. Except as set forth
on Schedule 3.4(b), there is no action by or before the FCC currently pending
or, to the knowledge of Sellers, threatened to revoke, cancel, rescind, modify
or refuse to renew in the ordinary course any of the FCC Licenses. Except as set
forth on Schedule 3.4(b), there are no applications, proceedings, or complaints
pending at the FCC or, to the knowledge of Sellers, threatened which may have an
adverse effect on the Assets or the operation of the Stations (other than
rulemaking proceedings that apply to the radio broadcasting industry generally).
Except as set forth on Schedule 3.4(b), Sellers have no reason to believe that
any of the FCC Licenses would not be renewed for a full term with no materially
adverse conditions by the FCC or other granting authority in the ordinary
course. To the knowledge of Sellers, the Stations are in compliance with the
FCC’s policy on human exposure to radio frequency radiation. To the knowledge of
Sellers, no renewal of any FCC License would constitute a major environmental
action under the rules and regulations of the FCC in existence as of the date of
this Agreement. To the knowledge of Sellers, there are no facts pertaining to
the Stations, Sellers, or any persons or entities affiliated therewith which,
under the Communications Act or the existing rules and regulations of the FCC,
would (i) disqualify Sellers from assigning the FCC Licenses to Buyer or from
consummating the transactions contemplated herein, or (ii) materially delay
obtaining of the approvals required for the transactions contemplated herein.
Sellers maintain an appropriate public inspection file at the studios of each
Station in accordance with FCC rules and regulations in all material respects.

12.5 Title to and Condition of Real Property. Schedule 3.5 contains a complete
and accurate description of all the Real Property and each Seller’s interests
therein (including whether the Seller’s interest in the Real Property is fee
simple, leasehold, subleasehold or otherwise, and the street address of each
such tract of Real Property), and Seller’s have provided Buyer with true and
correct copies of any and all leases, subleases, licenses and other contracts
(collectively, the “Leases”) for any interest in the Real Property. With respect
to each leasehold or subleasehold interest included in the Real Property,
(i) each of the Leases are in full force and effect, (ii) to the best of
Sellers’ knowledge, no landlord, sublandlord or licensor under any Lease is in
default thereunder, and (iii) so long as Sellers fulfill their obligations under
the lease therefor, Sellers have enforceable rights to nondisturbance and quiet
enjoyment, and no third party holds any interest in the leased premises with the
right to foreclose upon Sellers’ leasehold or subleasehold interest except as
disclosed in Schedule 3.5. A Seller has good, indefeasible and

 

- 10 -



--------------------------------------------------------------------------------

marketable fee simple title to all of the owned Real Property free and clear of
all liens, mortgages, pledges, covenants, easements, restrictions, leases,
charges and other claims and encumbrances of any nature whatsoever except for
recorded easements and subdivision restrictions of record and liens for taxes
not yet due and payable and mortgages described in Schedule 3.5. A Seller has
the right to quiet enjoyment and possession to the other interests in Real
Property. The Real Property is in compliance in all material respects with all
applicable ordinances, subdivision, building, zoning and other applicable laws.
No action or proceeding has been commenced or remains pending, nor to the best
knowledge of Sellers, is threatened or proposed, to condemn or take by eminent
domain or other governmental action all or any portion of the Real Property. The
Real Property includes all real property necessary to conduct the business and
operations of the Stations as now conducted and the Sellers have full legal and
practical access to all the Real Property. The Real Property has unrestricted
access to public roads which lie adjacent to and abut the Real Property or which
are accessible by, through or under a private easement in favor of a Seller, and
there are no encroachments onto or from the Real Property. All facilities on the
Real Property are supplied with utilities and other services necessary for the
operation of the Stations. All towers, guy anchors, and buildings and other
improvements included in the Assets are located entirely on the Real Property
listed in Schedule 3.5. All Real Property (including the improvements thereon)
(i) is in good condition and repair consistent with its present use (normal wear
and tear excepted), and (ii) is available for immediate use in the conduct of
the business and operations of the Stations.

12.6 Title to and Condition of Tangible Personal Property. Schedule 3.6 lists
all material items of Tangible Personal Property. Except as described in
Schedule 3.6, Sellers own and have good title to each item of Tangible Personal
Property, and none of the Tangible Personal Property owned by Sellers are
subject to any security interest, mortgage, pledge, conditional sales agreement,
or other lien or encumbrance, except for liens for current Taxes not yet due and
payable and liens in favor of Buyer. The Tangible Personal Property is in
satisfactory operating condition and repair (reasonable wear and tear excepted),
is available for immediate use and is otherwise sufficient to permit the
Stations to operate in accordance with the FCC Licenses and the rules and
regulations of the FCC in all material respects. All Tangible Personal Property
is type-approved or type-accepted where such type-approval or type-acceptance is
required.

12.7 Contracts. Schedule 3.7 is a true and complete (i) list of all Contracts
existing on the date hereof except contracts with advertisers for the sale of
advertising time on the Stations for cash at prevailing rates and which have not
been prepaid and which may be canceled by the Stations without penalty on not
more than thirty days’ notice, and (ii) summary of Sellers’ rights and
obligations as of the date hereof under trade and barter agreements relating to
the Stations. Sellers have delivered to Buyer true and complete copies of all
written Contracts, and true and complete memoranda of all oral Contracts
(including any amendments and other modifications to such Contracts). All of the
Assumed Contracts are in full force and effect, and are valid, binding, and
enforceable in accordance with their terms and may be transferred to Buyer
pursuant to this Agreement in terms and conditions no less favorable then those
currently in effect. There is not under any Assumed Contract any material breach
or any event that, after notice or lapse of time or both, could constitute a
material breach by Sellers or, to the best of Sellers’ knowledge, any other
party thereto. Sellers have not received any written notice and no
management-level employee of Sellers has received any written or oral notice of
any intention by

 

- 11 -



--------------------------------------------------------------------------------

any party to any Assumed Contract (i) to terminate such Assumed Contract or
amend the terms thereof, (ii) to refuse to renew such Assumed Contract upon
expiration of its term, or (iii) to renew such Assumed Contract upon expiration
only on terms and conditions which are more onerous than those now existing.
Except for the need to obtain the Consents listed in Schedule 3.3, Sellers have
full legal power and authority to assign their rights under the Assumed
Contracts to Buyer in accordance with this Agreement, and such assignment will
not affect the validity, enforceability, or continuation of any of the Assumed
Contracts.

12.8 Consents. Except for the FCC Consent provided for in Section 6.1, the
approval of the United States Department of Justice and the Federal Trade
Commission pursuant to the HSR Act (the “HSR Approval”), and the other Consents
described in Schedule 3.3, no consent, approval, permit, or authorization of, or
declaration to or filing with any governmental or regulatory authority, or any
other third party is required (i) to consummate this Agreement and the
transactions contemplated hereby, or (ii) to permit Sellers to assign or
transfer the Assets to Buyer.

12.9 Intangibles. Schedule 3.9 is a true and complete list of all Intangibles
(exclusive of those listed in Schedule 3.4(a)), all of which are valid,
enforceable and in good standing and uncontested. Sellers have delivered to
Buyer copies of all documents establishing or evidencing all Intangibles.
Sellers either: (i) own the entire right, title and interest in and to the
Intangibles, free and clear of any liens; or (ii) have the valid right and
license to use the Intangibles in the operation of the Stations. To the best of
Sellers’ knowledge, Seller is not infringing upon or otherwise acting adversely
to any trademarks, trade names, service marks, service names, copyrights,
patents, patent applications, know-how, methods, or processes owned by any other
person or persons, and there is no claim or action pending, or to the best of
Sellers’ knowledge, threatened, with respect thereto.

12.10 Employees. Schedule 3.10 contains a true and accurate list setting forth:
(i) the names of all individuals currently employed (whether active or on leave
of absence) in connection with the operation of the Stations as of the date
hereof; (ii) the titles and positions of such employees; (iii) the payroll
register with respect to the Stations as of October 31, 2004; (iv) the type of
employment of each employee (i.e., full-time or part-time) and (v) the
employment status of each employee (i.e., active or on specified leave by type).
To the knowledge of Sellers, each individual providing services relating to the
Stations has been properly classified as an employee or independent contractor
of Sellers.

12.11 Insurance. Schedule 3.11 is a true and complete list of all insurance
policies of Sellers that insure any part of the Assets or the business of the
Stations. All policies of insurance listed in Schedule 3.11 are in full force
and effect. No insurance policy of Sellers on the Assets or the Stations has
been canceled by the insurer and no application of Sellers for insurance has
been rejected by any insurer.

12.12 Reports. All returns, reports, and statements which Sellers are required
to file for each Station with the FCC or with any other governmental agency have
been filed, and Sellers have complied with all reporting requirements of the FCC
and other governmental authorities having jurisdiction over Sellers and the
Stations. All of such returns, reports, and statements are

 

- 12 -



--------------------------------------------------------------------------------

substantially complete and correct as filed. Sellers have timely paid to the FCC
all annual regulatory fees payable with respect to the FCC Licenses.

12.13 Taxes. Each Seller has filed or caused to be filed all federal income Tax
returns and all other federal, state, county, local, and foreign Tax returns
which are required to be filed by it, and each Seller has paid or caused to be
paid all Taxes shown as owing on those returns and all Taxes otherwise required
to be paid by such Seller. There are no governmental audits, investigations or
other legal, administrative, or Tax proceedings pursuant to which any Seller is
or could be made liable for any Taxes, the liability for which could extend to
Buyer as transferee of the business of the Stations, and no event has occurred
that could impose on Buyer any transferee liability for any Taxes due or to
become due from Sellers. The consummation of the transactions contemplated by
this Agreement will not constitute a sale by a “foreign person” within the
meaning of Section 1445(f)(3) of the Code.

12.14 Claims and Legal Actions. Except for any FCC rulemaking proceedings
generally affecting the radio broadcasting industry, and except as disclosed on
Schedule 3.14, there is no claim, legal action, counterclaim, suit, arbitration,
governmental investigation or other legal, administrative, or Tax proceeding,
nor any order, decree or judgment, in progress or pending, or to the knowledge
of Sellers threatened, against Sellers with respect to their ownership or
operation of the Stations or otherwise relating to the Assets or the business or
operations of the Stations. In particular, but without limiting the generality
of the foregoing, except as disclosed on Schedule 3.14, there are no
applications, complaints or proceedings pending or, to the best of Sellers’
knowledge, threatened (i) before the FCC relating to the business or operations
of the Stations other than rule making proceedings which affect the radio
industry generally, (ii) before any federal or state agency relating to the
business or operations of the Stations involving charges of illegal
discrimination under any federal or state employment laws or regulations, or
(iii) before any federal, state, or local agency relating to the business or
operations of the Stations involving zoning issues under any federal, state, or
local zoning law, rule, or regulation.

12.15 Environmental Matters. In respect of the operation of the Stations and the
Assets, except as set forth in Schedule 3.15:

(a) The operation of the Stations by Sellers is and has been in material
compliance with all applicable Environmental Laws, Sellers hold all Licenses
required under Environmental Laws for Sellers’ operation of the Stations, and no
modification or change to the operations of the Stations will be required upon
the renewal of any such Licenses other than modifications or changes required
due to changes in law occurring after the date hereof.

(b) (i) No claims arising under Environmental Laws are pending or, to the
knowledge of Sellers, threatened against Sellers, (ii) there are no writs,
injunctions, decrees, orders or judgments outstanding or, to the knowledge of
Sellers, threatened against Sellers relating to compliance with or liability
under any Environmental Law, and (iii) Sellers do not have any material
liability under any Environmental Law.

(c) There have been no releases of Hazardous Materials by Sellers or by any of
its affiliates or, to the knowledge of Sellers, by third parties, in, on or
under the Real Property

 

- 13 -



--------------------------------------------------------------------------------

that could result in any material investigation or material remedial action by
any governmental body pursuant to any Environmental Law.

(d) No facility or property of Sellers nor, to the knowledge of Sellers, any
facility or property to which Sellers transported or arranged for the
transportation of any Hazardous Materials is listed or proposed for listing on
the National Priorities List promulgated pursuant to CERCLA, on CERCLIS (as
defined in CERCLA), or on any similar federal or state list of sites requiring
investigation or remediation.

(e) (i) There are no structures, improvements, equipment, activities, fixtures
or facilities on any Real Property that are constructed with, use or otherwise
contain radioactive materials, lead or urea formaldehyde unless the same are in
satisfactory condition, ordinary wear and tear excepted, and in compliance in
all material respects with Environmental Laws, (ii) there are no
asbestos-containing materials, polychlorinated biphenyls, or underground storage
tanks, or underground piping associated with such tanks on the Real Property,
except those that comply with applicable Environmental Laws and are scheduled on
Schedule 3.15(e), and (iii) there are no abandoned underground storage tanks on
the Real Property that have not been either abandoned in place or removed
pursuant to an Environmental Law.

(f) There are no liens, restrictive covenants or other land use restrictions
under Environmental Laws on any of the Real Property, and no government actions
have been taken, or, to the knowledge of Sellers, are in process that could
subject any of such properties to such liens, restrictive covenants or other
land use restrictions, and Sellers are not required to place any notice or
restriction relating to Hazardous Materials in any deed to such property.

(g) Except for customary provisions relating to the indemnification of the
lessor by the lessee in respect of lessee’s creation of Environmental Conditions
or violation of Environmental Laws that may be contained in the Contracts
relating to the lease of the Real Property, Sellers have not released any person
nor waived any rights or defenses with respect to any Environmental Conditions
or any claim arising under any Environmental Law.

(h) There is no Environmental Report in the possession or control of Sellers or
any of their affiliates relating to the Stations or the Assets, that has not
been delivered or made available to Buyer.

12.16 Compliance with Laws. Sellers have complied in all material respects with
(i) the Licenses and (ii) all federal, state, and local laws, rules,
regulations, writs, injunctions, franchises, orders, decrees and ordinances of
any court or of any foreign, federal, state, municipal or other governmental
entity applicable or relating to the ownership and operation of the Assets and
the Stations, and, without limiting the generality of the foregoing, except as
set forth on Schedule 3.16:

(a) Except as described in Schedule 3.4(b), each Station’s transmitting and
studio equipment is operating in accordance with the terms and conditions of the
FCC Licenses and all underlying construction permits, and the rules, regulations
and policies of the FCC in all material respects. To the knowledge of Sellers,
no Station is causing interference in violation of FCC rules to the transmission
of any other broadcast station or communications facility. Sellers

 

- 14 -



--------------------------------------------------------------------------------

have not received any written complaints with respect to any such alleged
interference, and, to the knowledge of Sellers, no other broadcast station or
communications facility is causing interference in violation of FCC rules to any
Station’s transmissions.

(b) Sellers have not received any notification from the FCC that Seller’s
employment practices fail to comply with FCC rules and policies that remains
pending and unresolved.

(c) All towers and other structures on the Real Property are painted and lighted
in accordance with the requirements of the FCC Licenses, the FCC, FAA and all
applicable requirements of federal, state and local law in all material
respects. Except as set forth on Schedule 3.4(b), appropriate notification to
the FAA has been filed for such towers where required by the FCC’s rules and
regulations.

12.17 Conduct of Business in Ordinary Course. Since December 31, 2003, Sellers
have conducted the business and operations of the Stations only in the ordinary
course and have not:

(a) Made any sale, assignment, lease, or other transfer of the Stations’
properties other than in the normal and usual course of business with suitable
replacements being obtained therefor; or

(b) Transferred or granted any right under, or entered into any settlement
regarding the breach or infringement of, any license, patent, copyright,
trademark, trade name, franchise, or similar right, or modified any existing
right relating to the Stations.

12.18 Transactions with Affiliates. Except as disclosed in Schedule 3.18,
Sellers are not involved in any material business arrangement or relationship
relating to the Stations with any affiliate of Sellers, and no affiliate of
Sellers owns any property or right, tangible or intangible, which is used in the
business of the Stations. As used in this paragraph, “affiliate” has the meaning
set forth in Rule 12b-2 promulgated under the Securities and Exchange Act of
1934.

12.19 Broker. Neither Sellers nor any person or entity acting on Sellers’ behalf
has incurred any liability for any finders’ or brokers’ fees or commissions in
connection with the transactions contemplated by this Agreement.

12.20 Insolvency Proceedings. Neither any Seller nor the Assets are the subject
of any pending or threatened insolvency proceedings of any character. Sellers
have not made an assignment for the benefit of creditors or taken any action in
contemplation of or which would constitute a valid basis for the institution of
any such insolvency proceedings.

12.21 Labor Relations. Sellers are not a party to or subject to any collective
bargaining agreements with respect to the Stations. Sellers have no contracts of
employment, consulting, noncompete, severance, retention, compensation, deferred
compensation, stock or cash based incentive or other similar agreement,
arrangement, commitment or understanding (whether written or oral) with any
employee of the Stations, other than those listed in Schedule 3.7. Sellers have
complied in all material respects with all laws, rules, and regulations relating
to the employment of labor, including those related to wages, hours, collective
bargaining, occupational safety, discrimination, and the payment of social
security and other payroll related

 

- 15 -



--------------------------------------------------------------------------------

Taxes, employment laws, any employment Tax or withholding obligations, any
obligations arising under a collective bargaining agreement, any obligations
arising under employee benefit plans in each case with respect to the Stations,
and Sellers have not received any written notice alleging that they have failed
to comply in any material respect with any such laws, rules, or regulations. No
disputes or proceedings are pending or, to the best of Sellers’ knowledge,
threatened, between Sellers and any employee (singly or collectively) of the
Stations. No labor union or other collective bargaining unit represents or
claims, in a writing delivered to Sellers, to represent any of the employees of
the Stations. To the best of Seller’s knowledge, there is no union campaign
being conducted to represent employees of the Stations or to solicit cards from
employees to authorize a union to request a National Labor Relations Board
certification election with respect to any employees at the Stations. There are
no unfair labor practice charges pending or, to the knowledge of the Sellers,
threatened against any of the Sellers relating to the Stations. There is no
pending or threatened strike, slowdown, picket, work stoppage, or arbitration
proceedings involving labor matters or other labor disputes affecting the
Stations. No Seller has experienced any strike, work stoppage or other
significant labor difficulties of any nature at the Station during the period
that Sellers have owned the Stations.

12.22 Employee Benefit Plans.

(a) All of the Employee Benefit Plans and Compensation Arrangements are listed
and described in Schedule 3.22(a), and true and complete copies of any such
written Employee Benefit Plans and Compensation Arrangements have been furnished
to Buyer along with copies of any employee handbooks or similar documents
describing such plans and arrangements. Complete descriptions of any such
unwritten Employee Benefit Plans and Compensation Arrangements also are provided
in Schedule 3.22(a). Except as disclosed in Schedule 3.22(a), with respect to
the Stations, no Seller is party to, or now has in effect or has to become
effective after the date of this Agreement any Employee Benefit Plan or
Compensation Arrangement which provides compensation or benefits to current or
former employees or independent contractors of the Stations. Sellers have made
available to Buyer the Forms 5500 filed for each of the Employee Benefit Plans
(including all attachments and schedules), actuarial reports, summaries of
material modifications, summary annual reports, and any other employer notices
(including, governmental filings and descriptions of material changes to
Employee Benefit Plans or Compensation Arrangements) relating to the Employee
Benefit Plans since November 1, 2001, and the current summary plan descriptions.

(b) Each of the Employee Benefit Plans and Compensation Arrangements has been
administered in compliance in all material respects with its own terms and with
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
the regulations thereunder, the Code, the Age Discrimination in Employment Act
and any other applicable Federal or state laws.

(c) There is no governmental inspection, investigation, audit, or examination of
any Employee Benefit Plan or Compensation Arrangement or, to the knowledge of
Sellers, any facts that would lead Sellers to believe that any such governmental
inspection, investigation, audit, or examination is pending or threatened. There
are no actions, suits or claims (other than routine claims for benefits) with
respect to any of the Employee Benefit Plans or Compensation Arrangements
pending or, to Sellers’ knowledge, threatened against any of such plans or

 

- 16 -



--------------------------------------------------------------------------------

arrangements, and Sellers possess no knowledge of any facts which could
reasonably give rise to any such action, suit or claim.

(d) No Employee Benefit Plan or Compensation Arrangement (i) is a Multiemployer
Plan; (ii) is subject to Title IV of ERISA, (iii) is subject to the minimum
funding requirements of Section 412 of the Code or Section 302 of ERISA, or
(iv) provides health or death benefits to former employees of any Seller other
than pursuant to an Employee Benefit Plan qualified under Section 401(a) of the
Code or as required under Section 4980B of the Code.

(e) Except as set forth on Schedule 3.22(e), no Seller is a party to any
agreement, contract, arrangement or plan that has resulted or could result,
separately or in the aggregate, in the payment of any “excess parachute payment”
within the meaning of Section 280G of the Code.

(f) With respect to each Employee Benefit Plan and, to the extent applicable,
each Compensation Arrangement: (i) each plan that is intended to be
tax-qualified under Section 401(a) of the Code is the subject of a favorable
determination letter and no plan amendment has been made that would affect the
validity of a plan’s letter, and (ii) no prohibited transaction, within the
definition of Section 4975 of the Code or Title 1, Part 4 of ERISA, has occurred
with respect to a plan which would subject any NVG Entity to any liability.
Except as set forth on Schedule 3.22(e), neither the execution nor delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
(i) result in any payment (including, without limitation, severance,
unemployment compensation or parachute payment within the meaning of
Section 280G of the Code) becoming due to any director or employee of the
Stations or any Seller, (ii) increase any benefits otherwise payable under any
Employee Benefit Plan or Compensation Agreement or (iii) result in the
acceleration of the time of payment or vesting of any such benefits.

(g) For purposes of this Agreement: (i) the term “Employee Benefit Plan” shall
mean any plan, program or arrangement, whether or not written, that is or was an
“employee benefit plan” as such term is defined in Section 3(3) of ERISA
(a) which was or is established or maintained by any Seller or any ERISA
affiliate to provide benefits to current or former employees or independent
contractors of the Stations; (b) to which either any Seller or any ERISA
affiliate contributed or was obligated to contribute or to fund or provide
benefits on behalf of current or former employees or independent contractors of
the Stations; or (c) which provides or promises benefits to any person who
performs or has performed services for the Stations and because of those
services is or has been (A) a participant therein or (B) entitled to benefits
thereunder; (ii) the term “Compensation Arrangement” shall mean any plan or
compensation arrangement other than an Employee Benefit Plan, whether written or
unwritten, which provides to employees, former employees, officers, directors or
shareholders of the Stations any compensation or other benefits, whether
deferred or not, in excess of base salary or wages (excluding overtime pay),
including, but not limited to, any bonus or incentive plan, stock rights plan,
employee stock ownership plan, deferred compensation arrangement, life
insurance, stock purchase plan, severance pay plan and any other perquisite and
employee fringe benefit plan; and (iii) the term “ERISA affiliate” shall mean
any corporation, partnership, sole proprietorship or other entity related to any
Seller within the meaning of Sections 414(b), (c),

 

- 17 -



--------------------------------------------------------------------------------

(m) or (o) of the Code; and (iv) the term “Multiemployer Plan” shall mean any
Employee Benefit Plan which is a multiemployer plan within the meaning of
Section 3(37) of ERISA. “

12.23 Financial Statements. Schedule 3.23 contains true and complete copies of
the Financial Statements. Except as set forth on Schedule 3.23, the Financial
Statements have been prepared in accordance with generally accepted accounting
principles applied on a basis consistent with prior periods, except that, with
respect to the quarterly and monthly financial statements, the Financial
Statements do not include footnotes or customary year-end adjustments. The
Financial Statements accurately reflect in all material respects the books,
records and accounts of the Stations and present fairly in all material respects
the financial condition, assets, liabilities and results of the operations of
the Stations as of the dates and for the periods indicated. No event has
occurred since the June 30, 2004 that would make any of the Financial Statements
misleading in any material respect for the respective periods covered thereby.
The books and records of the Sellers from which the Financial Statements were
prepared accurately and fairly reflect, in all material respects, in reasonable
detail, the activities of the Stations for the respective periods covered
thereby and have been made available to Buyer for its inspection.

12.24 Full Disclosure. No representation or warranty made by Sellers in this
Agreement or in any certificate, document, or other instrument furnished or to
be furnished by Sellers pursuant hereto contains or will contain any untrue
statement of a material fact, or omits or will omit to state any material fact
required to make any statement made herein or therein not misleading.

 

13. REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Sellers as follows:

13.1 Organization, Standing, and Authority. Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and on or before the Closing Date will be duly qualified to conduct
business as a foreign corporation in the State of Georgia. Buyer has all
requisite power and authority to execute and deliver this Agreement and all
other agreements and documents to be executed by Buyer pursuant hereto (the
“Buyer’s Ancillary Agreements), and to perform and comply with all of the terms,
covenants, and conditions to be performed and complied with by Buyer hereunder
and thereunder.

13.2 Authorization and Binding Obligation. The execution, delivery, and
performance of this Agreement and the Buyer’s Ancillary Agreements by Buyer have
been duly authorized by all necessary actions on the part of Buyer. This
Agreement and the Buyer’s Ancillary Agreements have been duly executed and
delivered by Buyer and constitute the legal, valid, and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms except as the
enforceability of this Agreement and the Buyer’s Ancillary Agreements may be
affected by bankruptcy, insolvency, or similar laws affecting creditors’ rights
generally and by judicial discretion in the enforcement of equitable remedies.

13.3 Absence of Conflicting Agreements. Subject to obtaining the FCC Consent and
the HSR Approval, the execution, delivery, and performance by Buyer of this
Agreement and the

 

- 18 -



--------------------------------------------------------------------------------

Buyer’s Ancillary Agreements (with or without the giving of notice, the lapse of
time, or both): (i) do not require the approval or consent of any third party;
(ii) will not conflict with the Certificate of Incorporation or Bylaws of Buyer;
(iii) to the best of Buyer’s knowledge, will not conflict with, result in a
breach of, or constitute a default under, any law, judgment, order, ordinance,
injunction, decree, rule, regulation, or ruling of any court or governmental
instrumentality applicable to Buyer; or (iv) will not conflict with, constitute
grounds for termination of, result in a breach of, constitute a default under,
or accelerate or permit the acceleration, termination or cancellation of any
performance required by the terms of, any agreement, instrument, license, or
permit to which Buyer is a party or by which Buyer is bound except in the case
of clauses (iii) and (iv) where such conflict, breach, default, termination,
cancellation or acceleration would not have a material adverse effect on Buyer’s
ability to acquire the Assets from Sellers under this Agreement.

13.4 Broker. Neither Buyer nor any person or entity acting on Buyer’s behalf has
incurred any liability for any finders’ or brokers’ fees or commissions in
connection with the transactions contemplated by this Agreement.

13.5 FCC Qualifications. To the best of Buyer’s knowledge, (i) Buyer is
qualified under the rules and regulations of the FCC to enter into this
Agreement and consummate the transactions contemplated herein and (ii) Buyer
requires no waivers of such rules or regulations in order for the FCC to grant
the FCC Consent.

13.6 Full Disclosure. No representation or warranty made by Buyer in this
Agreement or in any certificate, document or other instrument furnished or to be
furnished by Buyer pursuant hereto contains or will contain any untrue statement
of a material fact, or omits or will omit to state any material fact required to
make any statement made herein or therein not misleading.

 

14. OPERATIONS OF THE STATIONS PRIOR TO CLOSING

14.1 Generally. Sellers agree that, between the date of this Agreement and the
Closing Date, Sellers shall operate the Stations only in accordance with the
covenants in this Section 5.

14.2 Contracts. Sellers will not enter into any contract or commitment relating
to the Stations or the Assets, or amend or terminate any Contract (or waive any
material right thereunder), or incur any obligation (including obligations
relating to the borrowing of money or the guaranteeing of indebtedness) that, in
the case of any of the foregoing, will be binding on Buyer after Closing. Prior
to the Closing Date, Sellers shall deliver to Buyer a list of all Contracts
entered into between the date of this Agreement and the Closing Date, together
with copies of such Contracts. Sellers shall perform all Contracts without
material default and pay all of their respective trade accounts payables.

14.3 Assets. Sellers shall not sell, assign, lease, or otherwise transfer or
dispose of any of the Assets, except where no longer used or useful in the
business or operations of the Stations or in connection with the acquisition of
replacement property of equivalent kind and value. Sellers shall maintain all
supplies, tubes and spare parts at levels consistent with each Station’s past
practice.

 

- 19 -



--------------------------------------------------------------------------------

14.4 Encumbrances. Sellers shall not create, assume or permit to exist any
claim, liability, mortgage, lien, pledge, condition, charge, or encumbrance of
any nature whatsoever upon the Assets, except for liens for current Taxes not
yet due and payable and mortgages held by Athens First Bank & Trust Company or
any successor lender subject to Buyer’s prior approval which should not be
unreasonably withheld or delayed.

14.5 Licenses. Sellers shall comply with the FCC Licenses and all other
Licenses. Sellers shall not cause or permit, by any act or failure to act, any
of the Licenses to expire or to be revoked, suspended, or modified, or take any
action that could cause the FCC or any other governmental authority to institute
proceedings for the suspension, revocation, or adverse modification of any of
the Licenses.

14.6 Rights. Sellers shall not waive any right relating to the Stations or any
of the Assets.

14.7 Preserve Accuracy of Representations and Warranties. Sellers shall refrain
from taking any action that would result in the conditions contained in
Section 7 not being satisfied as of the Closing.

14.8 Access to Information. Sellers shall give Buyer and its counsel,
accountants, engineers, and other authorized representatives reasonable access
to the Assets and to all other properties, equipment, books, records, Contracts,
and documents relating to the Stations for the purpose of audit and inspection,
including inspections incident to the environmental survey described in
Section 6.5 and the engineering report described in Section 6.6, and will
furnish or cause to be furnished to Buyer or its authorized representatives all
information with respect to the affairs and business of the Stations that Buyer
may reasonably request (including any financial reports and operations reports
produced with respect to the affairs and business of the Stations). Without
limiting the generality of the foregoing, Sellers shall give Buyer and its
counsel, accountants and other authorized representatives reasonable access to
Sellers’ financial records and Sellers’ employees, counsel, accountants and
other representatives for the purpose of preparing and auditing such financial
statements as Buyer determines, in its judgment, are required or advisable to
comply with federal or state securities laws and the rules and regulations of
securities markets as a result of the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby. Within thirty
(30) days after the close of each month ending prior to the Closing Date,
Sellers shall furnish to Buyer an unaudited statement of income and expense for
the Stations for the month just ended, and within thirty (30) days after the
close of each fiscal quarter ending prior to the Closing Date, the Sellers shall
furnish to Buyer an unaudited quarterly statement of income and expense for such
quarter and an unaudited balance sheet as of the end of such quarter. Within
forty (40) days after the close of the fiscal year, Sellers shall furnish to
Buyer its unaudited quarterly statement of income and expense for such quarter,
an unaudited annual statement of income and expense for such year and an
unaudited balance sheet as of the end of such year for the Stations. Sellers
shall also furnish to Buyer such other financial statements that Sellers may
provide to their lender, Athens First Bank & Trust Company (or any successor
lender). The financial statements to be delivered hereunder shall be prepared on
an accrual basis in accordance with generally accepted accounting principles
applied on a basis consistent with prior periods, and such financial statements
shall present fairly in all material respects the financial condition, assets,
liabilities

 

- 20 -



--------------------------------------------------------------------------------

and results of the operations of the Stations as of the dates and for the
periods indicated. Delivery of the financial statements to be delivered
hereunder shall constitute a representation that such financial statements have
been prepared in accordance with generally accepted accounting principles
consistently applied, except that the unaudited financial statements do not
include footnotes or, with respect to the quarterly and monthly financial
statements, customary year-end adjustments, and that such financial statements
comply with the other requirements of this Section 5.8.

14.9 Preservation of Business. Sellers shall operate and carry on the operations
of the Stations only in the ordinary course consistent with past practice
(subject to, and except as modified by, compliance with the other covenants
contained in this Agreement) and maintain the Assets in their present condition
(reasonable wear and tear in normal use excepted). Sellers shall continue to
promote and advertise the Stations at levels substantially consistent with
Sellers’ past practice and preserve the goodwill of landlords, employees,
customers and others having business relations with the Stations.

14.10 Insurance. Sellers shall maintain the existing insurance policies on the
Stations and the Assets.

14.11 Consents. Sellers shall obtain the Consents described in Section 7.1(c)
and the estoppel certificates described in Section 8.2(b) without any change in
the terms or conditions of any Contract or License that could be less
advantageous to the Stations than those pertaining under the Contract or License
as in effect on the date of this Agreement. Sellers shall promptly advise Buyer
of any difficulties experienced in obtaining any of the Consents and of any
conditions proposed, considered, or requested for any of the Consents.

14.12 Books and Records. Sellers shall maintain the books and records relating
to the Stations in accordance with past practices.

14.13 Notification. Sellers shall promptly notify Buyer in writing of any
unusual or material developments with respect to the business or operations of
the Stations, and of any material change in any of the information contained in
Sellers’ representations and warranties contained in Section 3 of this
Agreement; provided, however, that compliance with the disclosure requirements
of this Section 5.13 shall not relieve Sellers of any obligation with respect to
any representation, warranty or covenant of Sellers in this Agreement or waive
any condition to Buyer’s obligations under this Agreement.

14.14 Compliance with Laws. Sellers shall comply with all laws, rules, and
regulations applicable or relating to the ownership and operation of the
Stations and the Assets.

14.15 Financing Leases. Sellers will satisfy at or prior to Closing all
outstanding obligations under capital and financing leases, if any, with respect
to any of the Assets and obtain good title to the Assets leased by Sellers
pursuant to those leases so that those Assets shall be transferred to Buyer at
Closing free of any interest of the lessors.

14.16 Employees. Sellers shall maintain the employment of such employees who, in
the exercise of commercially reasonable judgment, Sellers deem necessary to
operate the Stations (any voluntary departure of any employee between the date
hereof and the Closing excepted).

 

- 21 -



--------------------------------------------------------------------------------

Sellers shall not institute any material increase in any profit-sharing, bonus,
incentive, deferred compensation, insurance, pension, retirement, medical,
hospital, disability, welfare or other employee benefit plan with respect to its
employees, other than in the ordinary course of the business or as required by
any such plan or applicable law. Sellers shall not make any material change in
the compensation of its employees, other than changes made in accordance with
normal salary adjustments and consistent with past compensation practices.
Sellers shall not enter into any employment agreement for services to be
performed on behalf of the Stations, except for those employment agreements that
(i) are for employees who replace former employees who resigned or who have been
terminated, on similar terms and conditions and at comparable rates of
compensation to those terms and conditions and rates of compensation provided to
the former employees, and (ii) are terminable at will and without penalty.

14.17 Intangibles. Sellers shall not acquiesce in any infringement, unauthorized
use or impairment of the Intangibles or change any Station’s call sign.

14.18 Tax Filings. Sellers shall continue to timely file all Tax returns
required to be filed with respect to the Stations and the Assets in accordance
with Sellers’ past practices and shall concurrently deliver copies of all such
Tax returns to Buyer.

 

15. SPECIAL COVENANTS AND AGREEMENTS

15.1 Governmental Approvals

(a) The assignment of the FCC Licenses in connection with the purchase and sale
of the Assets pursuant to this Agreement shall be subject to the prior consent
and approval of the FCC.

(b) Sellers and Buyer shall promptly prepare appropriate applications for the
FCC Consent and shall file the applications with the FCC within fifteen business
days of the date hereof. The parties shall prosecute the applications with all
reasonable diligence and otherwise use commercially reasonable efforts to obtain
a grant of the applications as expeditiously as practicable. Each party agrees
to comply with any condition imposed on it by the FCC Consent, except that no
party shall be required to comply with a condition if (1) the condition was
imposed on it as the result of a circumstance the existence of which does not
constitute a breach by the party of any of its representations, warranties, or
covenants under this Agreement, and (2) compliance with the condition would have
a material adverse effect upon it. Buyer and Sellers shall oppose any requests
for reconsideration or judicial review of the FCC Consent. If the Closing shall
not have occurred for any reason within the original effective period of the FCC
Consent, and no party shall have terminated this Agreement under Section 9, the
parties shall jointly request an extension of the effective period of the FCC
Consent. No extension of the FCC Consent shall limit the exercise by any party
of its rights under Section 9.

(c) The purchase and sale of the Assets pursuant to this Agreement shall be
subject to obtaining the HSR Approval. Sellers and Buyer shall use all
reasonable efforts and cooperate with each other in promptly preparing and
filing within twenty (20) days of the date of this Agreement, notifications with
the United States Department of Justice (“DOJ”) and the Federal Trade Commission
(“FTC”) as required under the HSR Act. Sellers and Buyer shall

 

- 22 -



--------------------------------------------------------------------------------

respond as promptly as practicable to any inquiries or requests received from
the FTC and the DOJ with respect to the transactions contemplated by this
Agreement, and agree to provide the other party with a copy of any inquiry or
request for information or other document such party receives from the DOJ or
FTC. All fees to be paid to the FTC and the DOJ with respect to the
notifications described herein shall be divided equally between Sellers on the
one hand and Buyer on the other hand.

15.2 Control of the Stations. Prior to Closing, Buyer shall not, directly or
indirectly, control, supervise, direct, or attempt to control, supervise, or
direct, the operations of the Stations, and all such operations, including
complete control and supervision of all of the Stations’ programs, employees,
and policies, shall be the sole responsibility of Sellers until the Closing.

15.3 Risk of Loss. The risk of any loss, damage, impairment, confiscation, or
condemnation of any of the Assets from any cause whatsoever shall be borne by
Sellers at all times prior to the Closing.

15.4 Confidentiality. Except as necessary for the consummation of the
transaction contemplated by this Agreement and except as and to the extent
required by law, including disclosure requirements of federal and state
securities laws and rules and regulations of securities markets, each party will
keep confidential any information obtained from the other party in connection
with the transactions contemplated by this Agreement. If this Agreement is
terminated, each party will return to the other party upon request all
information obtained by such party from the other party in connection with the
transactions contemplated by this Agreement.

15.5 Environmental Survey, Title Insurance and Survey.

(a) Buyer may, at its option and expense, retain an environmental consultant to
be selected by Buyer to perform a Phase I environmental survey (the “Study”) of
the Real Property. If the Study recommends a further investigation of the Real
Property (a “Follow on Study”), Buyer shall have the right to order a Follow on
Study, to be completed not later than 90 days after the date hereof, as to such
aspects of the Real Property and/or the estimated cost of such remediation, the
cost of which Follow on Study shall be borne one-half by Buyer and one-half by
Sellers. The Study and the Follow on Study shall be conducted during regular
business hours, upon reasonable advance notice to Sellers, in a manner that does
not substantially interfere with or disrupt the business of Sellers or the
Stations or cause substantial damage to any assets or property of Sellers.
Except as otherwise provided in this subsection, if the Study and/or the Follow
on Study reveals a remediable Environmental Condition, then Sellers shall be
obligated to pay the cost of remediation of the Environmental Condition to the
levels and extent then required by the appropriate regulatory authorities under
any Environmental Law (“Remediation”), and Buyer shall have no right to
terminate this Agreement by reason of the existence of such Environmental
Condition. Notwithstanding the foregoing, however, if in the judgment of the
Engineer, the Remediation of the Environmental Condition on the Real Property,
including subsequent oversight and management, cannot be accomplished at a cost
of less than Five Million Dollars ($5,000,000.00), either Sellers or Buyer shall
be entitled to terminate this Agreement upon written notice to the other within
thirty (30) days following the

 

- 23 -



--------------------------------------------------------------------------------

receipt by such party of (i) the Study, or if a Follow on Study is obtained,
within thirty (30) days of receipt of the Follow On Study, and (ii) the
Engineer’s estimated cost of Remediation, provided, however, Buyer shall not
have the right to terminate this Agreement, if within fifteen (15) days after
the receipt by both parties of the Study or Follow on Study and the Engineer’s
estimate which projects Remediation costs in excess of Five Million Dollars
($5,000,000.00) Sellers shall have notified Buyer in writing of Sellers’
commitment to pay for all such Remediation costs. However, if Sellers elect to
terminate this Agreement as provided in the immediately preceding sentence,
Buyer shall be entitled to nullify Sellers’ election to terminate this Agreement
by giving written notice to Sellers, within ten (10) business days after receipt
of Sellers’ notice to Buyer terminating this Agreement, that it elects to
proceed to Closing hereunder. If Buyer shall make such election, Sellers shall
be obligated to pay up to Five Million Dollars ($5,000,000.00) of the cost of
the Remediation of the Environmental Condition, but shall have no further
responsibility or liability with respect to such Environmental Condition
whatsoever, whether under Section 10 of this Agreement or otherwise. In any
event, subject to the preceding sentence, to the extent that Sellers are
obligated to bear the cost of the Remediation of any Environmental Condition,
Sellers may elect either to remediate such condition and pay such costs directly
or to let Buyer handle such Remediation and indemnify Buyer against such costs
as and when such costs are incurred or required to be paid.

(b) Buyer may, at its option and expense, obtain commitments from one or more
title insurance companies acceptable to Buyer to issue an owner’s title
insurance policy or policies in such form and in such amounts reasonably
acceptable to Buyer, insuring Buyer’s good and marketable fee simple interest or
leasehold interest of Buyer with respect to the Real Property, subject only to
recorded easements and subdivision restrictions of record and liens for taxes
not yet due and payable. If the title insurance commitment reveals any
encumbrances to the title of the Real Property other than taxes not yet due and
payable, Buyer shall so notify Sellers within ten (10) days of Buyer’s receipt
of such title insurance commitment.

(c) Buyer may, at its option and expense, obtain one or more ALTA surveys on all
or one or more portions of the Real Property. If such surveys show a state of
facts that affect the marketability of title to all or one or more portions of
the Real Property or that would materially and aversely affect or interfere with
the current use of the Real Property in the business or operation of the
Station, Buyer shall so notify Sellers within ten (10) days of Buyer’s receipt
of such survey.

15.6 Engineering Report. Buyer may, at its option and expense, retain an
engineering firm to conduct a proof of performance study of the Stations and to
prepare a report on the Stations’ compliance with customary engineering
practices and all applicable FCC rules, regulations, prescribed practices, and
technical standards. If the report discloses any material deficiencies in the
operations or equipment of the Stations, Buyer shall so notify Sellers within
ten (10) days of Buyer’s receipt of such report.

15.7 Cooperation. Buyer and Sellers shall cooperate fully with each other and
their respective counsel and accountants in connection with any actions required
to be taken as part of and shall not take any action that would be materially
inconsistent with their respective obligations under this Agreement, and Buyer
and Sellers shall take such actions and execute such other documents as may be
reasonably necessary and desirable to the timely implementation and

 

- 24 -



--------------------------------------------------------------------------------

consummation of this Agreement. Notwithstanding the foregoing, Buyer shall have
no obligation (i) to expend funds or deliver any other consideration to obtain
any of the Consents or (ii) to agree to any adverse change in any License or
Assumed Contract to obtain a Consent required with respect thereto.

15.8 Bulk Sales Law. If applicable, the Bulk Sales law of the State of Georgia
shall be complied with by Sellers.

15.9 Post-Closing Cooperation. Buyer shall, at any time, and from time to time,
after the Closing Date, but at no cost to Buyer (other than the salaries or
wages of its employees) use its reasonable best efforts to take, or cause to be
taken, all appropriate action, and to do, all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
including, without limitation, executing and delivering any additional
instruments, certificates or other documents. Sellers shall, at any time, and
from time to time, after the Closing Date, but at no cost to Sellers (other than
the salaries or wages of its employees) use their reasonable best efforts to:
(i) take, or cause to be taken, all appropriate action, and to do, all things
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement, including, without limitation, executing and delivering any
additional instruments, certificates or other documents and (ii) have the
present and future officers, directors, members, managers, employees and agents
of Sellers cooperate with Buyer in furnishing information, evidence, testimony
and other assistance in connection with any Tax return filing obligations,
actions, proceedings, arrangements or disputes of any nature with respect to
matters relating to the Stations for all periods prior to the Closing Date.

15.10 Access to Books and Records. Sellers shall provide Buyer access and the
right to copy for a period of three years from the Closing Date any books and
records relating to the Assets but not included in the Assets. Buyer shall
provide Sellers access and the right to copy for a period of three years from
the Closing Date any books and records relating to the Assets that are included
in the Assets.

15.11 Employees; Employee Benefit Plans.

(a) Effective as of the Closing Date, Buyer shall extend offers of employment to
employees listed on Schedule 3.10 whom it desires to offer employment on such
terms and conditions that Buyer shall determine in its own discretion (such
employees who accept Buyer’s offer of employment hereinafter referred to as the
“Transferred Employees”). Nothing in this Agreement shall obligate Buyer to hire
any such employees. Sellers shall terminate the employment of all Transferred
Employees effective upon the Closing Date and shall cooperate with, and use all
reasonable efforts to assist, and not interfere with or impede Buyer in its
efforts to secure satisfactory employment arrangements with the Transferred
Employees to whom Buyer makes offers of employment.

(b) Sellers shall vest all Transferred Employees in all benefits accrued through
the Closing Date under any Employee Plan.

(c) Sellers shall be solely responsible for the Employee Benefit Plans and
Compensation Arrangements and all obligations and liabilities thereunder. Buyer
shall not

 

- 25 -



--------------------------------------------------------------------------------

assume any of the Employee Benefit Plans and Compensation Arrangements or any
obligation or liability thereunder. Sellers shall be solely responsible for all
obligations and liabilities associated with any employees of Sellers who are not
Transferred Employees and for all obligations and liabilities associated with
any Transferred Employees that arise from or relate to facts, circumstances or
conduct of Sellers, or any ERISA affiliate of Sellers that occurred or is deemed
to occur on or prior to the Closing; provided that Buyer shall assume the
liability of paying vacation benefits and sick leave which were accrued by
employees of any Seller during the year in which the Closing Date occurs, but
which remain unused as of the Closing Date, with respect to the Transferred
Employees, so long as Buyer receives a downward adjustment to the Purchase Price
pursuant to Section 2.3 hereof.

(d) Sellers shall be responsible for all liabilities or obligations under the
Worker Adjustment and Retraining Notification Act and any state law equivalent
statutes resulting from their actions contemplated by this Agreement.

(e) Seller shall retain full responsibility and liability for offering and
providing “continuation coverage” to any “covered employee” and any “qualified
beneficiary” who is covered by a “group health plan” sponsored or contributed to
by Sellers whose coverage under such group health plan was attributable to a
covered employee’s employment performing services in connection with the
Stations and who has experienced a qualifying event or is receiving continuation
coverage on or prior to the Closing. “Continuation coverage,” “covered
employee,” “qualified beneficiary, “qualifying event” and “group health plan”
all shall have the meanings given such terms under Section 4980B of the Code and
Section 601 et seq. of ERISA.

(f) Sellers will remain responsible for (i) all benefits payable to its
employees who, as of the close of business on the day immediately preceding the
Closing Date, were determined to be disabled in accordance with the applicable
provisions of the health, accident, sickness, salary continuation, or short-term
or long-term disability benefit plans or programs of Sellers, (ii) all benefits
payable to its employees, who as of the close of business on the business day
immediately preceding the Closing Date, were receiving short-term disability
benefits in accordance with the applicable provisions of the short term
disability benefit plans or programs of Sellers; and (iii) all benefits payable
to employees of Sellers who, as of the close of business on the business day
immediately preceding the Closing Date, were on any type of leave other than
vacation leave.

(g) Nothing contained herein, expressed or implied, is intended to confer upon
any Transferred Employee any right to continued employment for any period of
time by reason of this Agreement. Nothing contained herein is intended to confer
upon any Transferred Employee any particular term or condition of employment.

 

16. CONDITIONS TO OBLIGATIONS OF BUYER AND SELLERS AT CLOSING

16.1 Conditions to Obligations of Buyer. All obligations of Buyer at the Closing
are subject at Buyer’s option to the fulfillment prior to or at the Closing Date
of each of the following conditions:

 

- 26 -



--------------------------------------------------------------------------------

(a) Representations and Warranties. All representations and warranties of
Sellers contained in this Agreement shall be true and complete in all material
respects (without regard to any materiality limitation in any representation or
warranty) at and as of the Closing Date as though made at and as of that time.

(b) Covenants and Conditions. Sellers shall have performed and complied in all
material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied with by Sellers prior to or on the
Closing Date.

(c) Consents. All Consents designated in Schedule 3.3 by Buyer as material
consents shall have been obtained and delivered to Buyer without any adverse
change in the terms or conditions of any agreement or any governmental license,
permit, or other authorization.

(d) FCC Consent. The FCC Consent shall have been granted without the imposition
on Buyer of any conditions that need not be complied with by Buyer under
Section 6.1 hereof, Sellers shall have complied with any conditions imposed on
Sellers by the FCC Consent except for any conditions that need not be complied
with by Sellers under Section 6.1 hereof, and the FCC Consent shall have become
a Final Order.

(e) Governmental Authorizations. Sellers shall be the holder of all FCC Licenses
and there shall not have been any modification of any FCC License that could
have a material adverse effect on the Stations or the conduct of the business
and operations of the Stations. No proceeding shall be pending the effect of
which could be to revoke, cancel, fail to renew, suspend, or modify adversely
any FCC License.

(f) Deliveries. Sellers shall have made or stand willing to make all the
deliveries to Buyer set forth in Section 8.2.

(g) Adverse Change. Between the date of this Agreement and the Closing Date,
there shall have been no material adverse change in the assets, properties,
business or prospects of the Stations, including any unrepaired damage,
destruction, or loss (in excess of $50,000) affecting any assets used or useful
in the conduct of the business of the Stations.

(h) HSR Act Approval for the Sale of the Stations. The waiting period under the
HSR Act shall have expired without action by DOJ or the FTC to prevent the
Closing.

(i) Environmental, Title and/or Survey Matters. Subject to Section 6.5(a),
Sellers shall have fully remedied and cured, to the reasonable satisfaction of
Buyer, each environmental, title and survey related problem of which Seller’s
were notified by Buyer pursuant to Section 6.5 hereof, and Buyer shall have
obtained the environmental survey, title policy and ALTA survey in the forms
described in such Section 6.5.

16.2 Conditions to Obligations of Sellers. All obligations of Sellers at the
Closing are subject at Sellers’ option to the fulfillment prior to or at the
Closing Date of each of the following conditions:

(a) Representations and Warranties. All representations and warranties of Buyer
contained in this Agreement shall be true and complete in all material respects
(without

 

- 27 -



--------------------------------------------------------------------------------

regard to any materiality limitation in any representation or warranty) at and
as of the Closing Date as though made at and as of that time.

(b) Covenants and Conditions. Buyer shall have performed and complied in all
material respects with all covenants, agreements, and conditions required by
this Agreement to be performed or complied with by Buyer prior to or on the
Closing Date.

(c) Deliveries. Buyer shall have made or stand willing to make all the
deliveries set forth in Section 8.3.

(d) FCC Consent. The FCC Consent shall have been granted without the imposition
on Sellers of any conditions that need not be complied with by Sellers under
Section 6.1 hereof and Buyer shall have complied with any conditions imposed on
it by the FCC Consent except for any conditions that need not be complied with
by Buyer under Section 6.1 hereof.

(e) HSR Act Approval for the Sale of the Stations. The waiting period under the
HSR Act shall have expired without action by DOJ or the FTC to prevent the
Closing.

 

17. CLOSING AND CLOSING DELIVERIES

17.1 Closing.

(a) Closing Date. The Closing shall take place at 10:00 a.m. on a date not
earlier than the first business day after the FCC Consent is granted and not
later than twenty-five business days following the date upon which (i) the FCC
Consent has become a Final Order, or (ii) Buyer has waived the condition that
the FCC Consent become a Final Order, to be set by Buyer on at least ten days’
written notice to Sellers. If Buyer fails to specify the date for Closing
pursuant to the preceding sentence prior to the third day after the date upon
which the FCC Consent becomes a Final Order, the Closing shall take place on the
fifth day after the date upon which the FCC Consent becomes a Final Order. If
the date of Closing determined in accordance with the requirements of this
Section 8.1(a) falls on a date that is not a business day, the Closing shall
occur on the next business day.

(b) Closing Place. The Closing shall be held at the offices of Dow, Lohnes &
Albertson, PLLC, 1200 New Hampshire Ave., N.W., Suite 800, Washington, D.C.
20036, or any other place that is agreed upon by Buyer and Sellers.

17.2 Deliveries by Sellers. Prior to or on the Closing Date, Sellers shall
deliver to Buyer the following, in form and substance reasonably satisfactory to
Buyer and its counsel:

(a) Transfer Documents. Duly executed warranty bills of sale, limited warranty
deeds, motor vehicle titles, assignments, and other transfer documents which
shall be sufficient to vest good and marketable title to the Assets in the name
of Buyer, free and clear of all claims, liabilities, security interests,
mortgages, liens, pledges, conditions, charges and encumbrances, except for
liens for Taxes not yet due and payable;

 

- 28 -



--------------------------------------------------------------------------------

(b) Estoppel Certificates. Estoppel certificates of the lessors of all leasehold
and subleasehold interests included in the Real Property and estoppel
certificates of contracting parties to those Assumed Contracts listed in
Schedule 3.7 that are reasonably designated by Buyer to indicate that estoppel
certificates are required under this paragraph;

(c) Consents. A manually executed copy of any instrument evidencing receipt of
any Consent, together with an original of such Consent, including, without
limitation, Consents from each landlord and sublandlord under the Leases;

(d) Officer’s Certificate. A certificate, dated as of the Closing Date, executed
on behalf of each Seller by its President or any Vice President, certifying
(1) that the representations and warranties of Sellers contained in this
Agreement are true and complete in all material respects (without regard to any
materiality limitation in any representation or warranty) as of the Closing Date
as though made on and as of that date; and (2) that Sellers have in all material
respects performed and complied with all of the obligations, covenants, and
agreements set forth in this Agreement to be performed and complied with by
Sellers on or prior to the Closing Date;

(e) Tax, Lien, and Judgment Searches. Results of a search for tax, lien, and
judgment filings in the Secretary of State’s records of the State of Georgia and
in the records of those counties within the State of Georgia in which the Assets
are located, such searches having been made no earlier than ten days prior to
the Closing Date; provided, however, that the cost of the tax, lien and judgment
searches shall be paid for by Buyer;

(f) Licenses, Contracts, Business Records, Etc. Copies of all Licenses, Assumed
Contracts, blueprints, schematics, working drawings, plans, projections,
engineering records, and all files and records used by Sellers in connection
with the business and operation of the Stations;

(g) Opinions of Counsel. An opinion of Mallernee & Branch, LLP and FCC counsel
reasonably acceptable to Buyer, both dated as of the Closing Date, in a form
reasonably satisfactory to Buyer; and

(h) Authorizing Resolutions. Certified copies of the resolutions of Sellers’
stockholders and Board of Directors approving the transactions contemplated by
this Agreement.

17.3 Deliveries by Buyer. Prior to or on the Closing Date, Buyer shall deliver
to Sellers the following, in form and substance reasonably satisfactory to
Sellers and their counsel:

(a) Purchase Price. The Estimated Purchase Price as provided in Section 2.4(a);

(b) Assumption Agreements. Appropriate assumption agreements pursuant to which
Buyer shall assume and undertake to perform Sellers’ obligations under the
Licenses and Assumed Contracts in accordance with Section 2.5;

(c) Officer’s Certificate. A certificate, dated as of the Closing Date, executed
on behalf of Buyer by its President or any Vice President, certifying (1) that
the representations

 

- 29 -



--------------------------------------------------------------------------------

and warranties of Buyer contained in this Agreement are true and complete in all
material respects (without regard to any materiality limitation in any
representation or warranty) as of the Closing Date as though made on and as of
that date, and (2) that Buyer has in all material respects performed and
complied with all of the obligations, covenants, and agreements set forth in
this Agreement to be performed and complied with by Buyer on or prior to the
Closing Date;

(d) Opinion of Counsel. An opinion of Dow, Lohnes & Albertson, PLLC dated as of
the Closing Date, in a form reasonably satisfactory to Sellers; and

(e) Authorizing Resolutions. Certified copies of the resolutions of Buyer’s
Board of Directors approving the transactions contemplated by this Agreement.

 

18. TERMINATION

18.1 Termination by Sellers. This Agreement may be terminated by Sellers and the
purchase and sale of the Stations abandoned, if Sellers are not then in material
breach of this Agreement, upon written notice to Buyer, upon the occurrence of
any of the following:

(a) Conditions. If on the date that would otherwise be the Closing Date any of
the conditions precedent to the obligations of Sellers set forth in this
Agreement have not been satisfied or waived in writing by Sellers.

(b) Judgments. If there shall be in effect on the date that would otherwise be
the Closing Date any judgment, decree, or order that would prevent or make
unlawful the Closing.

(c) Upset Date. If the Closing shall not have occurred by the date that is 365
days after the date of this Agreement.

(d) Material Breach. If Buyer is in material breach of this Agreement and Buyer
has not cured the breach within 30 days (the “Cure Period”) after delivery of
written notice from Sellers specifying in reasonable detail the nature of the
material breach, or undertaken to cure the material breach in a commercially
reasonable manner during the Cure Period (if it cannot be reasonably cured
during the Cure Period), and such party fails to pursue said cure with
reasonable diligence after the Cure Period.

18.2 Termination by Buyer. This Agreement may be terminated by Buyer and the
purchase and sale of the Stations abandoned, if Buyer is not then in material
breach of this Agreement, upon written notice to Sellers, upon the occurrence of
any of the following:

(a) Conditions. If on the date that would otherwise be the Closing Date any of
the conditions precedent to the obligations of Buyer set forth in this Agreement
have not been satisfied or waived in writing by Buyer.

(b) Judgments. If there shall be in effect on the date that would otherwise be
the Closing Date any judgment, decree, or order that would prevent or make
unlawful the Closing.

 

- 30 -



--------------------------------------------------------------------------------

(c) Upset Date. If the Closing shall not have occurred by the date that is 365
days after the date of this Agreement.

(d) Interruption of Service. If any event shall have occurred that prevented
signal transmission by any Station in the normal and usual manner for a
continuous period of seven days and Seller shall have failed to pursue making
necessary repairs to restore signal transmission of any such Station with
commercially reasonable diligence.

(e) Environmental Hazards. Buyer shall have notified Sellers of material
environmental hazards or the material possibility of environmental damages or
clean-up costs, as indicated in the environmental survey described in
Section 6.5, and the cause thereof shall not have been remedied prior to the
date that would be the Closing Date. Subject to the requirements of
Section 6.5(a), Buyer acknowledges that Sellers have no affirmative obligation
under this Agreement to remedy the cause of any such hazard, damages or clean-up
costs.

(f) Technical Deficiencies. Buyer shall have notified Sellers of material
deficiencies in the operations or equipment of any Station, as indicated in the
engineering report described in Section 6.6, and the cause thereof shall not
have been remedied prior to the date that would be the Closing Date. Buyer
acknowledges that Sellers have no affirmative obligation to remedy any such
operational or equipment deficiency.

(g) Material Breach. If Sellers are in material breach of this Agreement and
Sellers have not cured the breach within 30 days (the “Cure Period”) after
delivery of written notice from Buyer specifying in reasonable detail the nature
of the material breach, or undertaken to cure the material breach in a
commercially reasonable manner during the Cure Period (if it cannot be
reasonably cured during the Cure Period), and such party fails to pursue said
cure with reasonable diligence after the Cure Period.

18.3 Rights on Termination. If this Agreement is terminated by Seller pursuant
to Section 9.1(c) or (d) or by Buyer pursuant to Section 9.2(a) because the
closing conditions set forth in Sections 7.1(d) or (h) have not been met and
(ii) Sellers have not breached any of their material obligations under this
Agreement or Sellers are in breach of material obligations under this Agreement
but such breach was caused by circumstances beyond Sellers’ reasonable control,
Buyer shall pay to Sellers Twelve Million Dollars ($12,000,000) minus the Option
Payment (“Termination Fee”) as liquidated damages resulting from such
termination. Such Termination Fee shall be paid by Buyer by federal wire
transfer of same-day funds within five (5) days of notice of termination
pursuant to wire instructions which shall be delivered by Sellers to Buyer on
the termination date. Upon termination, as aforesaid, this Agreement shall
become null and void, and neither CRI nor Sellers shall have any further
obligation to each other. Buyer and Sellers agree that any recovery by Sellers
for a breach under Section 9.1(d) shall be limited solely to the Termination Fee
paid to Sellers, except as provided in Section 10.6.

 

- 31 -



--------------------------------------------------------------------------------

19. SURVIVAL OF REPRESENTATIONS AND WARRANTIES;

INDEMNIFICATION; CERTAIN REMEDIES

19.1 Representations and Warranties. All representations and warranties
contained in this Agreement shall be deemed continuing representations and
warranties and shall survive the Closing for a period of one year. Any
investigations by or on behalf of any party hereto shall not constitute a waiver
as to enforcement of any representation, warranty, or covenant contained in this
Agreement. No notice or information delivered by Sellers shall affect Buyer’s
right to rely on any representation or warranty made by Sellers or relieve
Sellers of any obligations under this Agreement as the result of a breach of any
of their respective representations and warranties.

19.2 Indemnification by Sellers. From and after the Closing, Sellers hereby
agree to indemnify and hold Buyer harmless against and with respect to, and
shall reimburse Buyer for:

(a) Any and all losses, liabilities, or damages resulting from any untrue
representation, breach of warranty, or nonfulfillment of any covenant by Sellers
contained in this Agreement or in any certificate, document, or instrument
delivered to Buyer under this Agreement.

(b) Any and all obligations of Sellers not assumed by Buyer pursuant to this
Agreement, including any liabilities arising at any time under any Contract not
included in the Assumed Contracts.

(c) Any loss, liability, obligation, or cost resulting from the failure of the
parties to comply with the provisions of any bulk sales law applicable to the
transfer of the Assets.

(d) Any and all losses, liabilities, or damages resulting from the operation or
ownership of the Stations prior to the Closing, including any liabilities
arising under the Licenses or the Assumed Contracts which relate to events
occurring prior to the Closing Date.

(e) Subject to the provisions of Section 10.4 of this Agreement, any and all
actions, suits, proceedings, claims, demands, assessments, judgments, costs, and
expenses, including reasonable legal fees and expenses, incident to any of the
foregoing or incurred in investigating or attempting to avoid the same or to
oppose the imposition thereof, or in enforcing this indemnity.

19.3 Indemnification by Buyer. From and after the Closing, Buyer hereby agrees
to indemnify and hold Sellers harmless against and with respect to, and shall
reimburse Sellers for:

(a) Any and all losses, liabilities, or damages resulting from any untrue
representation, breach of warranty, or nonfulfillment of any covenant by Buyer
contained in this Agreement or in any certificate, document, or instrument
delivered to Sellers under this Agreement.

(b) Any and all obligations of Sellers assumed by Buyer pursuant to this
Agreement.

 

- 32 -



--------------------------------------------------------------------------------

(c) Any and all losses, liabilities, or damages resulting from the operation or
ownership of the Stations on and after the Closing.

(d) Subject to the provisions of Section 10.4 of this Agreement, any and all
actions, suits, proceedings, claims, demands, assessments, judgments, costs and
expenses, including reasonable legal fees and expenses, incident to any of the
foregoing or incurred in investigating or attempting to avoid the same or to
oppose the imposition thereof, or in enforcing this indemnity.

19.4 Procedure for Indemnification. The procedure for indemnification shall be
as follows:

(a) The party claiming indemnification (the “Claimant”) shall promptly give
notice to the party from which indemnification is claimed (the “Indemnifying
Party”) of any claim, whether between the parties or brought by a third party,
specifying in reasonable detail the factual basis for the claim. If the claim
relates to an action, suit, or proceeding filed by a third party against
Claimant, such notice shall be given by Claimant within five business days after
written notice of such action, suit, or proceeding was given to Claimant. No
Claimant hereunder shall have any liability for failure to give the notice
required under this paragraph unless the failure to give such notice materially
prejudices the rights and interests of the Indemnifying Party.

(b) With respect to claims solely between the parties, following receipt of
notice from the Claimant of a claim, the Indemnifying Party shall have thirty
days to make such investigation of the claim as the Indemnifying Party deems
necessary or desirable. For the purposes of such investigation, the Claimant
agrees to make available to the Indemnifying Party and/or its authorized
representatives the information relied upon by the Claimant to substantiate the
claim. If the Claimant and the Indemnifying Party agree at or prior to the
expiration of the thirty-day period (or any mutually agreed upon extension
thereof) to the validity and amount of such claim, the Indemnifying Party shall
immediately pay to the Claimant the full amount of the claim. If the Claimant
and the Indemnifying Party do not agree within the thirty-day period (or any
mutually agreed upon extension thereof), the Claimant may seek appropriate
remedy at law or equity.

(c) With respect to any claim by a third party as to which the Claimant is
entitled to indemnification under this Agreement, the Indemnifying Party shall
have the right at its own expense, to participate in or assume control of the
defense of such claim, and the Claimant shall cooperate fully with the
Indemnifying Party, subject to reimbursement for actual out-of-pocket expenses
incurred by the Claimant as the result of a request by the Indemnifying Party.
If the Indemnifying Party elects to assume control of the defense of any
third-party claim, the Claimant shall have the right to participate in the
defense of such claim at its own expense; provided, however, that the
Indemnifying Party may not settle a third party claim without the prior consent
of Claimant. If the Indemnifying Party does not elect to assume control or
otherwise participate in the defense of any third party claim within 30 days
after receipt of the notice provided for in paragraph (a), it shall be bound by
the results obtained by the Claimant with respect to such claim.

 

- 33 -



--------------------------------------------------------------------------------

(d) If a claim, whether between the parties or by a third party, requires
immediate action, the parties will make every effort to reach a decision with
respect thereto as expeditiously as possible.

(e) The indemnification rights provided in Sections 10.2 and 10.3 shall extend
to the shareholders, directors, officers, employees, and representatives of any
Claimant although for the purpose of the procedures set forth in this
Section 10.4, any indemnification claims by such parties shall be made by and
through the Claimant.

(f) The indemnification rights of Buyer hereunder shall be Buyer’s sole and
exclusive remedy with respect to the losses, liabilities, damages and costs
described in Section 10.2 hereof. The indemnification rights of Sellers
hereunder shall be Sellers’ sole and exclusive remedy with respect to the
losses, liabilities, damages and costs described in Section 10.3 hereof.

(g) No party shall be entitled to indemnification hereunder unless and until the
amount for which indemnification is owing exceeds Fifty Thousand Dollars
($50,000) for all such matters and indemnification shall be made by the
Indemnifying Party only to the extent of such excess over Fifty Thousand Dollars
($50,000).

(h) In no event shall Sellers’ or Buyer’s right to indemnification hereunder
exceed the Purchase Price.

19.5 Specific Performance. The parties recognize that if, prior to Closing,
Sellers breach this Agreement and refuse to perform under the provisions of this
Agreement, monetary damages alone would not be adequate to compensate Buyer for
its injury. Buyer shall therefore be entitled, in addition to any other remedies
that may be available, including money damages, to obtain specific performance
of the terms of this Agreement, provided that Buyer shall be ready, willing and
able to perform under the provisions of this Agreement. If any action is brought
by Buyer to enforce this Agreement, Sellers shall waive the defense that there
is an adequate remedy at law.

19.6 Attorneys’ Fees. In the event of a default by any party which results in a
lawsuit or other proceeding for any remedy available under this Agreement, the
prevailing party shall be entitled to reimbursement from the other party of its
reasonable legal fees and expenses.

 

20. MISCELLANEOUS

20.1 Fees and Expenses. Any transfer Taxes, recordation Taxes, sales or use
Taxes, document stamps, or other charges, including FCC filing fees, levied by
any governmental entity on account of the transfer of the Assets from Sellers to
Buyer shall be divided equally between Sellers on the one hand and Buyer on the
other hand. Except as otherwise provided in this Agreement, each party shall pay
its own expenses incurred in connection with the authorization, preparation,
execution, and performance of this Agreement, including all fees and expenses of
counsel, accountants, agents, and representatives.

20.2 Notices. All notices, demands, and requests required or permitted to be
given under the provisions of this Agreement shall be (a) in writing,
(b) delivered by personal delivery,

 

- 34 -



--------------------------------------------------------------------------------

or sent by commercial delivery service or registered or certified mail, return
receipt requested, (c) deemed to have been given on the date of personal
delivery or the date set forth in the records of the delivery service or on the
return receipt, and (d) addressed as follows:

 

If to Sellers:      Southern Broadcasting Companies, Inc.      1010 Tower Place
Bogart, GA 30622      Attention:   Mr. Paul C. Stone With a copy to:     
Mallernee & Branch, L.L.P.      400 Colony Square, Suite 1750
Atlanta, Georgia 30361      Attention:   Rollin E. Mallernee, II, Esq. If to
Buyer:      Cox Radio, Inc.      6205 Peachtree Dunwoody Road
Atlanta, Georgia 30328      Attention:   Mr. Robert F. Neil With a copy to:     
Dow, Lohnes & Albertson, PLLC      1200 New Hampshire Avenue, N.W.
Suite 800
Washington, D.C. 20036      Attention:   Kevin F. Reed, Esq.

or to any other or additional persons and addresses as the parties may from time
to time designate in a writing delivered in accordance with this Section 11.2.

20.3 Benefit and Binding Effect. None of the parties hereto may assign this
Agreement without the prior written consent of the other parties hereto, except
that Buyer may assign its rights and obligations under this Agreement without
Sellers’ consent to (a) any entity controlled by or under common control with
Buyer or (b) any other entity designated by Buyer, so long as Buyer determines
in the exercise of reasonable business judgment that such entity will possess
the financial capacity to consummate the transactions contemplated by this
Agreement. Any assignment by Buyer of its rights and obligations under this
Agreement shall (i) be to a party legally qualified under the Communications Act
and the published rules, regulations and policies of the FCC to assume and carry
out Buyer’s obligations under this Agreement, (ii) be effective only upon
written assumption by the assignee of the obligations of Buyer hereunder, and
(iii) not relieve Buyer of its obligations hereunder. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Seller and Buyer do not intend by the
execution, delivery or performance of this Agreement to confer a benefit upon
any Person not a party to this Agreement.

20.4 Governing Law. This agreement shall be governed, construed, and enforced in
accordance with the laws of the State of Georgia (without regard to any choice
of law or conflict

 

- 35 -



--------------------------------------------------------------------------------

of law provisions (whether of the State of Georgia or any other jurisdiction)
that would cause the application of laws of any jurisdiction other than the
State of Georgia).

20.5 Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained herein
unless the deletion of such provision or provisions would result in such a
material change as to cause completion of the transactions contemplated hereby
to be unreasonable.

20.6 Interpretation. The headings in this Agreement are included for ease of
reference only and shall not control or affect the meaning or construction of
the provisions of this Agreement. The Schedules referred to herein shall be
construed with and as an integral part of this Agreement to the same extent as
if they were set forth verbatim herein. As used in this Agreement, the word
“including” is not limiting, and the word “or” is not exclusive.

20.7 Gender and Number. Words used in this Agreement, regardless of the gender
and number specifically used, shall be deemed and construed to include any other
gender, masculine, feminine, or neuter, and any other number, singular or
plural, as the context requires.

20.8 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any person or
entity by virtue of the authorship of any of the provisions of this Agreement.

20.9 Entire Agreement. This Agreement, the schedules and exhibits hereto, all
documents, certificates, and other documents to be delivered by the parties
pursuant hereto, and the Option Agreement collectively represent the entire
understanding and agreement between Buyer and Sellers with respect to the
subject matter hereof. This Agreement supersedes all prior negotiations between
the parties with respect to the subject matter hereof and cannot be amended,
supplemented, or changed except by an agreement in writing that makes specific
reference to this Agreement and which is signed by the party against which
enforcement of any such amendment, supplement, or modification is sought.

20.10 Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
representation, warranty, covenant, agreement, or condition herein may be waived
by the party entitled to the benefits thereof only by a written instrument
signed by the party granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, representation, warranty, covenant,
agreement, or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. Whenever this Agreement requires or
permits consent by or on behalf of any party hereto, such consent shall be given
in writing in a manner consistent with the requirements for a waiver of
compliance as set forth in this Section 11.10.

 

- 36 -



--------------------------------------------------------------------------------

20.11 Counterparts. This Agreement may be signed in counterparts with the same
effect as if the signature on each counterpart were upon the same instrument.

20.12 Press Releases. None of the parties hereto shall publish any press
release, make any other public announcement or otherwise communicate with any
news media concerning this Agreement or the transactions contemplated hereby
without the prior written consent of the other parties hereto; provided,
however, that nothing contained herein shall prevent any party from promptly
making all filings with governmental authorities as may, in its judgment, be
required or advisable in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, in which
case the other parties shall be first notified in writing.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 37 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Sellers and Buyer as of
the date first written above.

 

SOUTHERN BROADCASTING OF ATHENS, INC. By:  

 

Name:   Paul C. Stone Title:   President SOUTHERN BROADCASTING OF PENSACOLA,
INC. By:  

 

Name:   Paul C. Stone Title:   President NEW BROADCAST INVESTMENT PROPERTIES,
INC. By:  

 

Name:   Paul C. Stone Title:   President COX RADIO, INC. By:  

 

Name:   Title:  

 

- 38 -